EXHIBIT 10.2
 ________________________________________________________________


LIMITED LIABILITY COMPANY AGREEMENT
OF
SOCAL HEMP JV LLC
DATED AS OF JULY 29, 2019
________________________________________________________________
THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE "SECURITIES ACT"), AS AMENDED, NOR REGISTERED NOR
QUALIFIED UNDER ANY STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED
UNLESS QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES
LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, SUCH
QUALIFICATION AND REGISTRATION IS NOT REQUIRED.  ANY TRANSFER OF THE SECURITIES
REPRESENTED BY THIS AGREEMENT IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS,
AND CONDITIONS WHICH ARE SET FORTH HEREIN.
THE SECURITIES REPRESENTED BY THIS AGREEMENT ARE SUBJECT TO NUMEROUS
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND THE APPLICABLE STATE SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE
AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT
FOR AN INDEFINITE AMOUNT OF PERIOD OF TIME.


MEMBERS AND PROSPECTIVE INVESTORS ARE NOT TO CONSTRUE THE CONTENTS OF THIS
AGREEMENT AS LEGAL OR BUSINESS ADVICE.  PRIOR TO MAKING AN INVESTMENT DECISION
REGARDING THE SECURITIES REPRESENTED BY THIS AGREEMENT, A MEMBER OR PROSPECTIVE
INVESTOR SHOULD CONSULT HIS, HER OR ITS OWN COUNSEL, ACCOUNTANT AND OTHER
ADVISORS AND CAREFULLY REVIEW AND CONSIDER THIS ENTIRE AGREEMENT.
 

 
Page
ARTICLE I DEFINITIONS....4

1.1
Defined Terms........4

ARTICLE II ORGANIZATIONAL MATTERS....15

2.1
Formation of the Company....15

2.2
Name of the Company...15

2.3
Place of Business of the Company....15

2.4
Purpose of the Company....15

2.5
Term....16

2.6
Title to Company Property....16

2.7
Agent for Service of Process....16

2.8
Issuance of Units....16

2.9
Books and Records; Inspection....16

2.10
Tax Matters for the Company....16

2.11
No Partnership Intent....18

2.12
Consent to Lease....18

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE MEMBERS....18

3.1
Organization and Authority....18

3.2
No Conflict....19

3.3
Governmental Consents and Approvals....19

3.4
Investment Representations....19

3.5
Sophistication of Member....19

3.6
No Public Market....19

3.7
Speculative Investment....20

ARTICLE IV CAPITAL CONTRIBUTIONS; DISTRIBUTIONS; ALLOCATIONS....20

4.1
Capitalization....20

4.2
Capital Commitments; Capital Contributions....20

4.3
Issuance of Additional Units....21

4.4
Additional Capital Contributions....21

4.5
Adjustments to Member Percentages....21

4.6
Loans....22

4.7
No Withdrawal....22

4.8
Capital Accounts....22

4.9
Distributions of Available Cash....23

 

4.10
Distributions of Proceeds from Capital Transactions....23

4.11
Mandatory Tax Distributions....24

4.12
Tax Withholding....24

4.13
Allocations of Net Profits and Net Losses....25

ARTICLE V EXCULPATION AND INDEMNIFICATION....25

5.1
No Personal Liability....25

5.2
Exculpation and Indemnity....25

5.3
Survival....26

ARTICLE VI MANAGEMENT AND OPERATION OF BUSINESS....27

6.1
Management of Company by Board of Managers....27

6.2
Number of Managers....27

6.3
Designation of Officers....30

6.4
Reimbursement of Company Expenses....31

6.5
Management and Major Decisions....31

6.6
Budget....33

6.7
Outside Activities....34

ARTICLE VII ADMISSION OF MEMBERS; TRANSFER RESTRICTIONS....34

7.1
Admission of Members....34

7.2
Restrictions on Transfer....34

ARTICLE VIII RIGHTS OF FIRST REFUSAL....35

8.1
Company's Right of First Refusal....35

8.2
Members' Rights of First Refusal....36

ARTICLE IX PREEMPTIVE RIGHTS....36

9.1
Preemptive Rights....36

ARTICLE X CHANGE IN FORM....37

10.1
Change in Form.....37

10.2
Specific Types of Change in Form....38

10.3
Ownership Interests in the Resulting Entity....38

ARTICLE XI DISSOLUTION, LIQUIDATION AND TERMINATION OF COMPANY....38

11.1
Dissolution Events....38

11.2
Liquidation....39

11.3
Termination....39

11.4
Claims of the Members; Liability of the Members....39

ARTICLE XII POWER OF ATTORNEY....40
2
 

12.1
Board of Managers as Attorney-In-Fact....40

12.2
Nature of Special Power....40

ARTICLE XIII MISCELLANEOUS....41

13.1
Notices....41

13.2
Entire Agreement....41

13.3
Amendments....41

13.4
Waiver....41

13.5
Successors and Assigns....41

13.6
Severability....41

13.7
Interpretation....42

13.8
Governing Law; Arbitration....42

13.9
Fees and Expenses....42

13.10
No Third Party Beneficiaries....42

13.11
Remedies....42

13.12
Waiver of Partition....43

13.13
Acknowledgement of Representation....43

13.14
Further Assurances....43

13.15
Attorney Fees....43

13.16
Confidentiality....43

13.17
Counterparts....43

3
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
SOCAL HEMP JV LLC
THIS LIMITED LIABILITY COMPANY AGREEMENT OF SOCAL HEMP JV LLC, a Delaware
limited liability company (the "Company"), is entered into effective as of July
29, 2019 (the "Effective Date"), by and among the Persons who may sign the
signature page to the Agreement and are designated as "Members" on Exhibit A
attached hereto (each a "Member", and collectively, the "Members"), as the same
may be amended from time to time in accordance with the terms of this Agreement.
RECITALS
A. The Company was formed as a Delaware limited liability company on June 21,
2019, by duly filing its Certificate of Formation with the Secretary of State of
the State of Delaware.
B. In consideration of the 500,000 Units being issued on the Effective Date to
SHC, SHC is agreeing to fund the amount set forth on Exhibit A as its Capital
Commitment and to perform (or cause to be performed) the day-to-day management
activities of the Company delegated by the Board of Managers, as set forth
herein.
C. In consideration of the 500,000 Units being issued on the Effective Date to
Cadiz, Cadiz is agreeing to fund the amount set forth on Exhibit A as its
Capital Commitment and to lease the Leased Property to the Company pursuant to
the terms of the Lease.
D. The Members of the Company desire to enter into this Agreement to (i) provide
for the governance of the Company and the conduct of its business, and (ii)
specify the Members' respective rights, obligations and restrictions.
E. Immediately prior to the Effective Date, the Company is free of debt and
liabilities.
NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Article I
 
DEFINITIONS
 
1.1 Defined Terms. The following capitalized items used in this Agreement shall
have the following meanings:
"Act" means the Delaware Limited Liability Company Act, as set forth in Title 6,
Del. Code § 18-101, et seq. (or any corresponding provision or provisions of any
succeeding law).
"Additional Capital" shall have the meaning set forth in Section 4.4(a).
4
 
"Adjusted Capital Account" shall equal, with respect to each Member, at any
time, the Member's Capital Account at such time as may be increased and
decreased by reasonably expected adjustments, allocations and Distributions as
described in Schedule I.
"Affiliate" means, with respect to any specified Person, any other Person,
directly or indirectly through one or more intermediaries, Controlling,
Controlled by, or under common Control with, the specified Person.
"Agreement" means this Limited Liability Company Agreement as originally
executed, as it may be further amended, supplemented or restated from time to
time.
"Assets" means all material assets and property of the Company.
"Bankruptcy Event" means, with respect to any Person, that: (a) a proceeding
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt or receivership law has been (i) filed or consented to by such Person or
(ii) filed against such Person and not dismissed or withdrawn within ninety (90)
days after filing; (b) such Person has made a general assignment for the benefit
of creditors or consented to any other marshaling of its assets or liabilities;
(c) such Person has been be adjudicated as bankrupt or insolvent; or (d) a
liquidation, dissolution or other winding up of such Person has occurred or is
undergoing, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy.
"Board" or "Board of Managers" or "Managers" means the group of Managers
appointed, designated or elected from time to time pursuant to this Agreement.
"Book Value" means, with respect to any asset of the Company, the asset's
adjusted basis for federal income tax purposes, except as follows:
(a) The initial Book Value of any asset contributed by a Member to the Company
shall be such asset's fair market value, as unanimously determined by the Board
of Managers in its sole discretion, at the time of such contribution, and agreed
by the contributing Member;
(b) If the Book Value of a Company asset has been determined pursuant to
subsection (a), (c) or (e), the Book Value shall thereafter be adjusted to
reflect the amount of depreciation for federal income tax purposes taken with
respect to such Company asset for purposes of computing Net Profits or Net
Losses for the Fiscal Year;
(c) The Book Value of Company Assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such Assets pursuant to
Sections 734(b) or 743(b) of the Code, but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Section 1.704-(b)(2)(iv)(m) of the Regulations and this Agreement; provided,
however that Book Values shall not be adjusted pursuant to this subsection (c)
to the extent that the Board of Managers unanimously determines in its
reasonable discretion that an adjustment pursuant to subsection (e) hereof is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this subsection (c).
(d) The Book Value of any asset distributed to a Member by the Company shall be
such Asset's fair market value, as unanimously determined by the Board of
Managers in its reasonable discretion, at the time of such distribution; and
5
 
(e) The Book Value of all Company assets shall be adjusted to their respective
fair market value, as unanimously determined by the Board of Managers in its
reasonable discretion, as of the following times: (i) upon the acquisition of an
additional Membership Interest by a new or existing Member in consideration for
more than a de minimis Capital Contribution; (ii)  upon distribution by the
Company to a Member of more than a de minimis amount of property (other than
cash) as consideration for all or a part of such Member's Membership Interest;
and (iii)  upon liquidation of the Company within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(g).
"Bridge" shall have the meaning set forth in Section 9.1(b)
"Budget" means the annual budget and business plan for the Company for each
Fiscal Year (including partial years) unanimously approved and adopted by the
Board and the Unit Holders, which approval shall not be unreasonably withheld.
"Business Day" or "Business Days" means any day that is not a Saturday, a Sunday
or other day on which banks are required or authorized by law or regulation to
be closed in Los Angeles, California.
"Cadiz" means Cadiz Real Estate LLC, a Delaware limited liability company.
"Cadiz Manager" shall have the meaning set forth in Section 6.2(a).
"Call Notice" shall have the meaning set forth in Section 4.4(a).
"Capital Account" means with respect to any Member the capital account that the
Company establishes and maintains for such Member pursuant to Section 4.8.
"Capital Commitment" shall have the meaning set forth in Section 4.2.
"Capital Contribution" means all cash and the fair market value, as unanimously
determined by the Board of Managers in its sole discretion, net of any
associated liabilities, of other property contributed to the Company by or on
behalf of a Member, as set forth on Exhibit A, as amended and updated from time
to time to reflect changes to the Members' Capital Contributions.
"Capital Transaction" means (a) a Bankruptcy Event of the Company or any of its
Subsidiaries; (b) certain financing or refinancing transactions secured by all
or substantially all of the Company's or any of its Subsidiaries' assets, but
only if such transaction or transactions are unanimously determined by the Board
in its sole discretion to be a Capital Transaction; (c) the sale, transfer,
refinancing or other disposition of all or substantially all of the Company's
and or any of its Subsidiaries' assets, including with respect to the Company,
the sale, transfer or other disposition of all of the Company's ownership
interests in any Subsidiary; (d) a merger or consolidation in which the Company
or one of its Subsidiaries is not the surviving entity pursuant to a transaction
described in the Act (other than a merger or consolidation with a wholly-owned
Subsidiary, a reincorporation of the Company or one of its Subsidiaries in a
different jurisdiction or in a different form, or other transaction in which
there is no change in the beneficial owners of the Company or such Subsidiary or
their relative equity holdings); (e) a reverse merger in which the Company or
one of its Subsidiaries is the surviving entity but the Membership Interests (or
other capital interests) outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise; or (f) any transaction or series of related
transactions after which any Person or Persons which do not currently own fifty
percent (50%) of the Units become(s) the beneficial owner(s) of Units
representing fifty percent (50%) or more of the total number of issued and
outstanding Units.  For purposes of this Agreement, the occurrence of two or
more of the events constituting a Capital Transaction, which are the result of
the same or related transaction(s) shall be deemed a single Capital Transaction
and its date shall be the date the first such event occurred.
6
 
 "Certificate" means the Certificate of Formation filed with the Secretary of
State of the State of Delaware on June 21, 2019, as the same may be amended or
modified from time to time.
"Change in Form" shall have the meaning set forth in Section 10.1.
"Code" means the Internal Revenue Code of 1986, as amended (or any corresponding
provision or provisions of succeeding law).
"Common Unit" means the indicia of ownership of an Economic Interest in the
Company, the holder of which is entitled to the rights and benefits, and subject
to the obligations, provided in this Agreement with respect to Common Units. Any
reference to "Common Units" hereunder shall be deemed a reference to any
substantially equivalent indicia of ownership of the Company (e.g., shares of
common stock of a corporation) in the event of a restructuring of the Company.
"Company" shall have the meaning set forth in the Preamble.
"Company Business" means the business in which the Company shall engage from
time to time pursuant to Section 2.4.
"Company Person" means any Member, Manager, Partnership Representative, advisor,
officer or employee of the Company.
"Company Purchase Notice" shall have the meaning set forth in Section 8.1.
"Contributing Member(s)" shall have the meaning set forth in Section 4.4(b).
"Control" (including the terms "controlled by" and "under common control with")
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of more than fifty percent (50%) of the Voting Securities, as trustee
or executor, by contract or otherwise.
"Deficiency" shall have the meaning set forth in Section 4.4(b).
"Disabled" or "Disability" shall mean the physical or mental inability of an
individual Person to materially participate in the business and affairs of the
Company for which such Person's participation is customarily required (i.e., as
a Unit Holder, Manager, Transferring Member or beneficial owner of any of the
foregoing) for a period of ninety (90) consecutive days, as determined by the
insurance carrier insuring against the Disability at the time in question.  If
there is no such insurance carrier, "Disabled" or "Disability" shall mean that
the individual Person is unable to perform his or her customary duties or
responsibilities for or on behalf of the Company subsequent to the occurrence of
the injury or illness resulting in the Disability by reason of any medically
determinable physical or mental impairment.  The individual Person shall be
determined to be subject to "permanent disability" if the total Disability has
lasted or can be expected to last for a continuous period of not less than
twelve (12) months.  Any dispute arising over the determination of whether such
a permanent Disability exists shall be resolved by majority vote of three (3)
physicians, one chosen by the individual Person whose Disability is in question,
one chosen by the Board of Managers, and one chosen by the two physicians
already chosen.  Each individual Person shall submit to any necessary and
reasonable examination by such physicians.
7
 
"Distributable Cash" means for any Fiscal Year or other period, at the time of
distribution, an amount (which shall not be less than zero) equal to the
consolidated net income of the Company at the time of Distribution after: (a)
payment of all required expenditures of any kind, including operating expenses
and capital expenditures that are due and payable as of such date or that are
expected to become due and payable within thirty (30) days from such date; (b)
payment of all debt obligations of the Company then due and payable or expected
to become due and payable within thirty (30) days from such date; (c) funds set
aside for reasonable reserves (working capital and capital expenditures), with
the amount of such reserves to be unanimously determined by the Board of
Managers in its reasonable discretion; and (d) with respect to any Capital
Transaction, payment of any fees, costs, expenses, commissions or other amounts
payable in connection with such Capital Transaction.
"Distribution" means and refers to any cash or property distributed to a Member
or Members arising from their Membership Interest in the Company, other than
payments to Members (including a Manager to the extent such Manager is also a
Member) for services or as repayment of loans.
"Economic Interest" means a Member's or Economic Interest Owner's share of one
or more of the Company's Net Profit, Distributable Cash, Net Loss, and
Distribution of the Company's Assets pursuant to this Agreement and the Act, but
shall not include any other rights of a Member, including, without limitation,
any right to vote or participate in the management of the Company, or except to
the extent required under the Act, any right to information concerning the
business and affairs of the Company.
"Economic Interest Owner" means the owner of an Economic Interest who is not a
Member.
"Effective Date" shall have the meaning set forth in the Preamble.
"Fiscal Year" means the twelve month period ending December 31.
"Forfeited Percentage" shall have the meaning set forth in Section 4.5.
"GAAP" means United States generally accepted accounting principles, as in
effect from time to time, applied consistently on an accrual basis.
"Gross Asset Value" means, with respect to any asset, the asset's adjusted basis
for federal income tax purposes, except as follows:
8
 
(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the fair market value of such asset, as unanimously determined
by the Board of Managers in its reasonable discretion, and as agreed with the
contributing Member;
(b) The Gross Asset Values of all Company Assets shall be adjusted to equal
their respective fair market values (as unanimously determined by the Board of
Managers in its reasonable discretion) as of the following:
(i)
The acquisition of additional Units by any new or existing Member in exchange
for more than a de minimis Capital Contribution if the Board of Managers 
unanimously determines in its sole discretion that such adjustment is necessary
or appropriate to reflect the relative Economic Interests of the Members in the
Company;

(ii)
The Distribution by the Company to a Member of more than a de minimis amount of
Company property as consideration for a Unit if the Board of Managers reasonably
determines that such adjustment is necessary or appropriate to reflect the
relative Economic Interests of the Members in the Company; and

(iii)
The liquidation of the Company within the meaning of Regulation §
1.704-1(b)(2)(ii)(g).

(c) The Gross Asset Value of any Company Assets distributed to any Member shall
be the fair market value of such asset, as unanimously determined by the Board
of Managers in its reasonable discretion, on the date of such Distribution; and
(d) The Gross Asset Values of Company Assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such Assets pursuant to
Section 734(b) or Section 743(b) of the Code, subject to the rules for
allocation of basis pursuant to Section 755 of the Code and only to the extent
that such adjustments are taken into account in determining capital accounts
pursuant to Regulation § 1.704-1(b)(2)(iv)(m); provided, however, that Gross
Asset Values shall not be adjusted pursuant to this subsection (d) to the extent
that the Board of Managers determines that an adjustment pursuant to subsection
(b) is necessary or appropriate in connection with a transaction that would
otherwise result in an adjustment pursuant to this subsection (d).
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraphs (a), (b), or (d) hereof, such Gross Asset Value shall thereafter
be adjusted by the depreciation taken into account with respect to such asset
for purposes of computing Net Profits and Net Losses.
"Hemp" means industrial hemp derived from the plant cannabis sativa L.
containing no more than 0.30% dry-weight concentration delta 9
tetrahydrocannabinol (THC), in accordance with California Senate Bills 566 and
1409 and 7 U.S.C §§ 5940(a)(2) and 1639o.
"Involuntary Transfer" means a Transfer of a Membership Interest or Economic
Interest, or any portion thereof, as a result of any of a Bankruptcy Event.
"Law Firm" shall have the meaning set forth in Section 13.13.
9
 
"Lease" means that certain Lease Agreement of even date herewith by and between
the Company and Cadiz as it pertains to the Company's lease, use and occupancy
of the Leased Property, as more particularly set forth in said lease.
"Leased Property" means that certain portion of the Property zoned agriculture
(AG) and/or resource conservation (RC) of up to 9,600 acres, as more
particularly described and designated in the Lease.
"License Agreement" means that certain License Agreement dated June 10, 2019 by
and between Cadiz and SHC, pursuant to which such contracting parties are
conducting the Stage 1 Trial Program.
"Losses" shall have the meaning set forth in Section 5.2(a).
"Major Decisions" shall have the meaning set forth in Section 6.5(a).
"Managers" shall mean the Board of Managers or manager(s) so appointed,
designated or elected from time to time pursuant to this Agreement.
"Member" or "Members" means each Person who is an initial signatory to this
Agreement and any other Person who, from time to time, is admitted as a member
of the Company in accordance with this Agreement and applicable law, so long as
such Person continues as a member of the Company.
"Membership Interest" means the ownership interest of a Member in the Company at
any particular time, including the right of such Member to any and all
Distributions, profits and losses, voting and any other benefits to which such
Member may be entitled as provided in this Agreement or the Act, together with
the obligations of such Member to comply with all the provisions of this
Agreement and the Act.
"Net Profits" or "Net Losses" means, for each Fiscal Year or other period, an
amount equal to the Company's taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (and for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments (without duplication):
(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits or Net Losses pursuant to
this definition shall be added to such taxable income or loss;
(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Section 705(a)(2)(B) expenditures pursuant to Section
1.704-1(b)(2)(iv)(i) of the Regulations, and not otherwise taken into account in
computing Net Profits or Net Losses pursuant to this definition, shall be
subtracted from such taxable income or loss;
(c) Gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted income tax basis of such property differs from
its Book Value;
10
 
(d) In the event that the Company's Assets and the Members' Capital Accounts are
revalued pursuant to Regulations Section 1.704-1(b)(2)(iv)(e) or (f), the amount
of such revaluation shall be taken into account as gain or loss from the
disposition of such asset and the Company's gains, losses, depreciation and
amortization shall thereafter be determined in accordance with the requirements
of Regulations Sections 1.704-1(b)(2)(iv)(f) and 1.704-1(b)(2)(iv)(g); and
(e) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account depreciation, amortization and other cost recovery deductions
as computed for Code Section 704(b) purposes for such year or other period.
Notwithstanding the foregoing, any items of income, gain, loss or deduction that
are specially allocated pursuant to the Forfeiture Allocations (as defined on
Schedule I) shall be fully accounted for in computing Net Profits or Net Losses.
"New Securities" means any Units or other equity ownership interests in the
Company, and any rights, options, or warrants to purchase such Units or other
equity ownership interests, and any other securities of any type whatsoever that
are, or may become, convertible into Units or other equity ownership interests;
provided, however, that the term "New Securities" shall not include
(i) securities issued in connection with the transactions contemplated by this
Agreement; (ii) securities issued in connection with a Change in Form;
(iii) securities issued to employees, consultants, officers, and directors of
the Company, pursuant to any arrangement unanimously approved by the Board of
Managers in its reasonable discretion; (iv) securities issued pursuant to or in
connection with any rights or agreements, including, without limitation,
convertible securities, in each case to the extent the Company has complied with
Article IX with respect to the initial sale or grant by the Company of such
rights or agreements or securities; (v) securities issued in connection with any
Unit split or Unit dividend, or pro rata exchanges of equity interests by the
Company; (vi) securities issued pursuant to the acquisition of another business
entity by the Company by merger, purchase of substantially all of the assets or
shares, or other reorganization whereby the Company will own not less than a
majority of the voting power of the surviving or successor corporation if such
acquisition is unanimously approved by the Board of Managers in its reasonable
discretion; (vii) securities issued in connection with joint venture
transactions, if such issuance is unanimously approved by the Board of Managers
in its reasonable discretion; (viii) securities issued in connection with
obtaining financing from any commercial lender, if such issuance is unanimously
approved by the Board of Managers in its reasonable discretion; and (ix)  any
right, option, or warrant to acquire any security convertible into the
securities excluded from the definition of New Securities pursuant to clauses
(i) through (viii) above.
"Non-Contributing Member" shall have the meaning set forth in Section 4.4(b).
"Non-Selling Member" shall have the meaning set forth in Section 8.2.
"Offered Interests" shall have the meaning set forth in Section 8.1.
"Partially Adjusted Capital Account" means with respect to any Member and any
Fiscal Year (or any other allocation period), the Capital Account of such Member
at the beginning of such Fiscal Year, increased by all Capital
Contributions during such year and all special allocations of income and gain
pursuant to Section 2.1(b) and Section 2.2 of Schedule I with respect to such
Fiscal Year, and decreased by all Distributions during such Fiscal Year and all
special allocations of losses and deductions pursuant to Section 2.1(b) and
Section 2.2 of Schedule I, but before giving effect to any allocation of Net
Profits or Net Losses for such Fiscal Year pursuant to Section 2.1(a) of
Schedule I.
11
 
"Partnership Representative" (as defined in Section 6223(a) of the Code) shall
be the Person designated from time to time by the Board of Managers, or its
successor, pursuant to Section 2.10.
"Percentage Interest" means, with respect to a Member, such Member's Common
Units, divided by the total number of Common Units, at any particular time.  The
Percentage Interest of each Member on any particular date may be subject to
further adjustment from time to time pursuant to the provisions of this
Agreement, and shall be as set forth on Exhibit A, as such exhibit shall be
amended from time to time by the Board.  The aggregate of all Percentage
Interests shall be one-hundred percent (100%) at all times.
"Permitted Transferee" means any Person to which or whom a Member Transfers any
of its Units that is (a) an Affiliate of such Member, (b) if the Transferring
Member is a natural person, such Transferring Member's issue (including natural
and adopted children), siblings or parents, or to a trust for the benefit of
such Transferring Member or for the benefit of such Transferring Member's issue,
siblings or parents provided, in all cases, the Transferring Member retains all
voting and decision making authority with regard to the Transferred Membership
Interest and remains bound to perform all obligations, duties and
responsibilities of such Transferring Member with respect to the Company, (c)
the Company, or (d) a Member or its Affiliates as of the Effective Date.  Upon
the death or Disability of the Transferring Member, or the Person(s) who is the
beneficial owner of the Transferring Member, the Units held by the Permitted
Transferee shall retain no voting or decision making authority with respect to
the applicable Transferred Membership Interest.
"Person" means any natural person, organization, general partnership, limited
partnership, corporation, limited liability company, limited liability
partnership, joint venture, trust, business trust, association, governmental
entity or other legal entity.
"Preemptive Rights Election Period" shall have the meaning set forth in
Section 9.1(b).
"Preemptive Rights Exercise Notice" shall have the meaning set forth in
Section 9.1(b).
"Preemptive Right Notice" shall have the meaning set forth in Section 9.1(a).
"Preemptive Right Holder(s)" shall have the meaning set forth in Section 9.1.
"Property" means approximately 45,000 acres of land and subsurface strata,
inclusive of unsaturated soils and appurtenant water rights, located in Eastern
San Bernardino Country, California, the fee interest of which is held by Cadiz,
as legally described on Exhibit C, attached hereto and incorporated by
reference.
"Qualified Public Offering" means a firm commitment underwritten public offering
registered under the Securities Act of the Equity Securities of the Company (or
a successor entity) or any of its Subsidiaries underwritten by a nationally
recognized investment banking firm in which the aggregate proceeds for such
securities (net of discounts, commissions and related expenses) shall be at
least $75,000,000 and as a result of which such securities are listed or quoted
on a United States national securities exchange or quoted in the United States
Nasdaq Global Market System.
12
 
"Regulations" means the regulations currently in force from time to time as
final or temporary that have been issued by the U.S. Department of the Treasury
pursuant to its authority under the Code. If a word or phrase is defined in this
Agreement by cross-referencing the Regulations, then to the extent the context
of this Agreement and the Regulations require, the term "Member" shall be
substituted in the Regulations for the term "partner," the term "Company" shall
be substituted in the Regulations for the term "partnership," and other similar
conforming changes shall be deemed to have been made for purposes of applying
the Regulations.
"Sale Notice" shall have the meaning set forth in Section 8.1.
"Securities Act" means the United States Securities Act of 1933, as amended, and
any successor statute.
"Selling Member" shall have the meaning set forth in Section 8.1.
"SHC" means SoCal Hemp Co, LLC, a California limited liability company.
"SHC Manager" shall have the meaning set forth in Section 6.2(a).
"Stage 1 Loan" shall have the meaning set forth in Section 4.2.
"Stage 1 Trial Program" means the cultivation and conduct of research related to
Hemp on up to 10 acres of the Property pursuant to the License Agreement, which
License Agreement shall be terminated and superseded upon execution and delivery
of the Lease.
"Subsidiary" or "Subsidiaries" means, with respect to any Person, any
corporation, limited liability company, partnership, association, or other
business entity of which (i) if a corporation, a majority of the total voting
power of shares entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers, or trustees thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof or (ii) if a
limited liability company, partnership, association, or other business entity
(other than a corporation), a majority of the partnership or other similar
ownership interests thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof and for this purpose, a Person or Persons own a majority
ownership interest in such a business entity (other than a corporation) if such
Person or Persons shall be allocated a majority of such business entity's gains
or losses or shall be or control any managing director or general partner of
such business entity (other than a corporation).  The term "Subsidiary" shall
include all Subsidiaries of such Subsidiary and all Subsidiaries of the Company
(including, without limitation, Subsidiaries for which the Board unanimously
determines in its reasonable discretion to spin-out or spin-off with respect to
any part of the Company Business or new line of business functionally separated
from or otherwise unrelated to the Company Business).
13
 
"Target Capital Account" means, with respect to any Member and any Fiscal Year
(or any other allocation period), an amount (which may be either a positive or a
deficit balance) equal to the hypothetical Distribution (as described in the
next paragraph) that such Member would receive, minus the Member's share of
partner minimum gain determined pursuant to Regulation § 1.704-2(g), and minus
the Member's share of the partner nonrecourse debt minimum gain determined in
accordance with Regulation § 1.704-2(i)(5), all computed immediately prior to
the hypothetical sale described below.
The hypothetical Distribution to a Member is equal to the amount that would be
received by such Member if all Company Assets were sold for cash on the last day
of such Fiscal Year (or any other allocation period) equal to their Gross Asset
Value, all Company liabilities were satisfied to the extent required by their
terms (limited, with respect to each "partner nonrecourse liability" and
"partner nonrecourse debt" as defined in Regulation § 1.704-2(b)(4), to the
Gross Asset Value of the Assets securing such liability), and the net Assets of
the Company were distributed in full to the Member pursuant to Section 4.9 of
this Agreement, all as of the last day of such Fiscal Year (or other allocation
period).
"Tax Distribution" shall have the meaning set forth in Section 4.11.
"Tax Liability" shall have the meaning set forth in Section 4.11.
"Trial Program Area" means an area designated within the Property for conduct of
the Stage 1 Trial Program, which is more particularly described in the License
Agreement.
"Transfer" means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or otherwise dispose of, either voluntarily or
involuntarily, by operation of law or otherwise, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or other disposition of, any
securities or other assets (including any Units) or any interest (including a
beneficial interest) therein. "Transfer", when used as a noun, shall have a
correlative meaning.
"Transferring Member" means any Member who Transfers any of its Units in
accordance with the provisions of this Agreement.
"Unbudgeted Transactions" has the meaning ascribed to such term in Section
6.5(a)(ix).
"Unit" means the interests and rights acquired by a Member in the Company as set
forth in this Agreement.  The number of Units held by each Member shall be set
forth on Exhibit A, as the same may be amended from time to time in accordance
with the terms of this Agreement.  Each Unit may but shall not be required to be
represented by a certificate as determined by the Board of Managers in its sole
discretion.
"Unit Holder" or "Unit Holders" shall mean the holder of one (1) or more Common
Units.
"Unreturned Capital Contribution" means with respect to each Member, the
difference between (a) such Member's aggregate Capital Contributions, and (b)
the aggregate Distributions made to such Member pursuant to Sections 4.9, 4.10,
4.11 and 11.2(b) (as if distributed under Section 4.9); provided that such
number shall not be negative.
"Voting Securities" means, with respect to any Person, any securities of such
Person, pursuant to which the holders thereof have the general power under
ordinary circumstances to vote with respect to the election of the board of
directors (or equivalent thereof) of such Person.  As the Effective Date, Common
Units constitute Voting Securities of the Company.
14
 
 
Article II
 
ORGANIZATIONAL MATTERS
 
2.1 Formation of the Company.  The Company was formed by an authorized person on
June 21, 2019, as a Delaware limited liability company for the purposes set
forth herein.  This Agreement shall constitute the "limited liability company
agreement" (as that term is used in the Act) of the Company as of the Effective
Date.  The Members have agreed to form the Company as a limited liability
company under the Act, upon the terms and subject to the conditions set forth in
this Agreement, as amended from time to time.  The rights and liabilities of the
Members shall be determined pursuant to the Act and this Agreement.  To the
extent that the rights or obligations of any Member are different by reason of
any provision of this Agreement than they would be in the absence of such
provision, this Agreement shall control, to the extent permitted by the Act. 
The Board (or its designee) shall execute, acknowledge and/or verify such other
documents and instruments as may be necessary and appropriate in order to form
the Company and continue its existence in accordance with the provisions of the
Act and in any other jurisdiction in which the Company is qualified to do
business.
2.2 Name of the Company.  The name of the Company shall be "SoCal Hemp JV LLC",
or such other name as the Board of Managers may from time to time designate.
2.3 Place of Business of the Company.  The principal place of business and
address of the Company shall be located in the County of San Bernardino or such
other place as the Board of Managers may from time to time determine.  The
Company may have such other offices as the Board of Managers may from time to
time deem necessary or advisable.
2.4 Purpose of the Company.  The express, limited and only purposes of the
Company shall be to: (a) directly or indirectly through one or more Affiliates
obtain, hold, dispose, exchange and otherwise realize the economic benefits from
(i) commercial-scale agricultural cultivation, processing, and manufacturing of
Hemp and Hemp-derived extracts and products in accordance with commercially
reasonable farming and agricultural practices, in or about the Leased Property,
and (ii) the sale of Hemp and Hemp-derived extracts and products in all states,
territories, countries and jurisdictions where the sale of Hemp and Hemp derived
extracts and products is legal under applicable law: and (b) to conduct such
other activities as the Board may unanimously deem to be necessary, advisable,
convenient or appropriate to promote or conduct the business of the Company as
set forth herein and in accordance with the Act.  Subject to the terms and
conditions of this Agreement, the Company is authorized to enter into, make and
perform all contracts and other undertakings, and engage in all other activities
and transactions as the Board may unanimously deem necessary, advisable, or
convenient for carrying out (A) the above-described purposes of the Company, and
(B) any other purpose unanimously deemed by the Board in its discretion to be in
the best interest of the Company.
2.5 Term.  The term of the Company commenced as of the day the Certificate was
filed with the Secretary of State of the State of Delaware and shall continue
until the winding up and liquidation of the Company and the completion of its
business following the dissolution of the Company, as provided in Article XI
herein.  The existence of the Company as a separate legal entity shall continue
until the cancellation of the Certificate as provided in the Act.
15
 
2.6 Title to Company Property.  All property of (or leased or licensed to) the
Company, whether real, personal or mixed, tangible or intangible, shall be
deemed to be owned (leased or licensed) by the Company as an entity, and no
Member, individually, shall have any direct ownership interest in such property.
2.7 Agent for Service of Process.  The registered office of the Company shall be
the office of the initial registered agent named in the Certificate or such
other office (which need not be a place of business of the Company) as the Board
may designate from time to time in the manner provided by the Act.  The
registered agent for service of process on the Company in the State of Delaware
shall be the initial registered agent named in the Certificate or such other
Person or Persons as the Board may designate from time to time in the manner
provided by the Act.
2.8 Issuance of Units.  The Members of the Company and their respective Units
and Percentage Interests as of the date of this Agreement are set forth on
Exhibit A hereto.  Except with respect to the Economic Interest Owners or as
otherwise set forth herein, each Unit shall vote together as a single class and
entitle the holder thereof to one vote per Unit.  No additional Units may be
issued, either to existing Members or to new Members upon their admission as a
Member of the Company, except in accordance with the provisions of this
Agreement.  The Board shall maintain, as Exhibit A, a list of all Members, their
respective mailing addresses, number of Units held by them, and their respective
Percentage Interests, and shall update such schedule from time to time upon the
issuance or Transfer of any Units.
2.9 Books and Records; Inspection.  At all times during the continuance of the
Company, the Company shall prepare and maintain in accordance with GAAP (or such
other financial and tax accounting standards that accurately and fairly present
the financial condition of the Company, consistently applied, as reasonably
determined by the Board of Managers) separate books of account for the Company
and each of its Subsidiaries, if any.  Such books of account, together with
executed copies of this Agreement and the Certificate, shall at all times be
maintained at the principal place of business of the Company and shall be open
to inspection, examination and copying at reasonable times by each Member and
such Member's duly authorized representatives.
2.10 Tax Matters for the Company.
(a) The Board of Managers shall appoint a Person to act as the Company's
Partnership Representative in accordance with Section 6223(a) of the Code, the
Treasury Regulations promulgated thereunder and any similar provisions under
state, local or non-U.S. tax laws.  The Partnership Representative shall possess
all of the powers that accompany such status, including the power to file for
administrative adjustments pursuant to Section 6227 of the Code. The Members
hereby acknowledge the initial appointment of Kyle D. Kazan as the Partnership
Representative and agrees that upon request of the Board of Managers it will
execute, certify, acknowledge, deliver, swear to, file, and record at the
appropriate public offices such documents as may be necessary or appropriate to
evidence such consent.  The Partnership Representative shall keep all Members
informed of all notices from government taxing authorities which may come to the
attention of the Partnership Representative, as applicable, including, without
limitation, any notice that the Internal Revenue Service intends to examine
Company income tax returns for any year.  Any reasonable direct or indirect
costs incurred by the Partnership Representative in connection with the
discharging of its duties shall be deemed costs and expenses of the Company, and
the Company shall reimburse the Partnership Representative for such amounts. 
Each Member shall be responsible for any costs incurred by such Member with
respect to any tax audit or tax-related administrative or judicial proceeding
against any Member, even though it relates to the Company.
16
 
(b) If the Partnership Representative makes an election pursuant to Section 6226
of the Code with respect to an "Imputed Underpayment Amount" (as such term is
defined under Section 6225(a) of the Code), each Member shall comply with the
requirements under such section.  In addition, each Member shall provide any
information and take such actions as may be reasonably requested by the
Partnership Representative in order to determine whether any Imputed
Underpayment Amount may be modified pursuant to Section 6225(c) of the Code;
and, without limiting the foregoing, at the request of the Partnership
Representative in connection with an adjustment of any item of income, gain,
loss, deduction or credit of the Company, each Member shall promptly file an
amended return in the manner contemplated by Section 6225(c) of the Code and pay
any tax due that is included therein.  If the Company pays any Imputed
Underpayment Amount under Section 6225 of the Code, the Board shall seek
reimbursement from each of the Members (including any former Member) to whom
such liability relates.  Each Member hereby agrees to pay, to the extent
applicable, its pro rata portion of the Imputed Underpayment Amount to the
Company, and such amount shall not be treated as a Capital Contribution.  Any
portion of an Imputed Underpayment Amount not timely paid by a Member (or former
Member) at the time requested by the Board shall accrue interest at the Bank of
America prime rate plus five percent (5%) until paid, and such Member (or former
Member) shall also be liable to the Company for any material damages resulting
from a delay in making the payment after the date that the payment is requested
by the Board.  Further, expense items of the Company attributable to the audit
and final determination of any Imputed Underpayment Amount shall be specially
allocated to each Member in proportion to the cost which such Member is
reasonably determined by the Board to bear to the total cost of the Imputed
Underpayment Amount.  To the extent that a portion of the tax liabilities
imposed under Section 6225 of the Code relates to a former Member, the Board may
require that former Member to indemnify the Company for its allocable portion of
such Imputed Underpayment Amount.  Each Member acknowledges and agrees that,
notwithstanding the transfer of all or any portion of its Membership Interest in
the Company, it will remain liable for all tax liabilities with respect to its
allocable share of Net Profit and gains of the Company for the Company's taxable
years (or portions thereof) prior to such transfer.  The obligations of each
Member or former Member under this Section 2.10 shall survive the transfer by
such Member of its Membership Interest and the termination of this Agreement or
the dissolution of the Company.
(c) If requested by the Partnership Representative, each Member shall provide
the Company with any information required by the Company, as determined by the
Partnership Representative in its discretion, for the Company to make any
elections required in connection with an audit of the Company, including an
election under Section 6221(b)(1) of the Code, which information may be
disclosed or provided to the Internal Revenue Service or other relevant taxing
authority.
(d) The Partnership Representative may make or revoke any election or other
determination that is made or may be made by the Company for federal, state,
local and foreign tax purposes, including any election under Section 703(b) of
the Code (regarding the computation of taxable income), Section 709(b) of the
Code (deduction of organizational expenses), Section 754 of the Code
(adjustments to basis of property), Section 6221(b) of the Code (electing out of
certain determinations at the Company level) and Section 6226 of Code
(alternative to payment of Imputed Underpayment Amount).
17
 
(e) The provisions of this Section 2.10 shall survive the termination of the
Company and the withdrawal of any Member and shall remain binding on all Members
and former Members for as long as necessary to resolve all matters regarding the
taxation of the Company or the Members.
2.11 No Partnership Intent.  It is the intent of the Members that the Company
shall always be operated in a manner consistent with its treatment as a
"partnership" for federal, and, as applicable, state and local income tax
purposes.  It also is the intent of the Members that the Company not be operated
or treated as a "partnership" for any other purpose other than the tax purposes
set forth above.  No Member shall take any action inconsistent with the express
intent set forth in this Section 2.11.
2.12 Consent to Lease.  Notwithstanding anything herein to the contrary, each
Member by execution of the signature page of this Agreement, ratifies and
approves the terms and conditions of the Lease and the Company's execution and
delivery as of the Effective Date.  A copy of the Lease shall be available for
review at the Company's principal offices.  Notwithstanding anything in this
Agreement to the contrary, each Member hereby authorizes, directs and empowers
the Board of Managers from time to time upon the unanimous consent of the Board
of Managers in its reasonable discretion to execute and deliver, for and on
behalf of the Company, any and all future amendments to the Lease, and any other
agreements, certificates, documents, and other instruments determined, in the
reasonable discretion of the Board of Managers, to be necessary and/or advisable
to effect the purposes of the Lease.
Article III
 
REPRESENTATIONS AND WARRANTIES OF THE MEMBERS
 
Each Member severally, but not jointly, by execution of this Agreement
represents and warrants to the Company and each other Member, and acknowledges
as follows:
18
 
3.1 Organization and Authority.  Such Member (to the extent not a natural
person) is duly incorporated or organized, validly existing and (to the extent
applicable) in good standing under the laws of the jurisdiction of its
incorporation or organization and has all necessary power and authority to enter
into this Agreement, to carry out its obligations hereunder and to perform the
actions contemplated hereby.  Such Member is duly licensed or qualified to do
business and (to the extent applicable) is in good standing in each jurisdiction
in which the properties owned or leased by it or the operation of its business
makes such licensing or qualification necessary, except to the extent that the
failure to be so licensed or qualified is not reasonably likely to prevent or
materially hinder the consummation of the transactions contemplated by this
Agreement.  The execution and delivery of this Agreement by such Member and the
performance by such Member of its obligations hereunder have been duly
authorized by all requisite action on its part.  This Agreement has been duly
executed and delivered by such Member and (assuming due authorization, execution
and delivery by the other parties signatory hereto) constitutes a legal, valid
and binding obligation of such Member enforceable against it in accordance with
its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors' rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, (iii) as limited by
state and local laws regulating the operation of hemp-related businesses or
(iv) to the extent the indemnification provisions contained in this Agreement
may be limited by applicable federal or state laws.
3.2 No Conflict.  Assuming that all consents, approvals, authorizations and
other actions described in Section 3.3 have been obtained, the execution,
delivery and performance of this Agreement by such Member does not and will not
(i) violate, conflict with or result in the breach of any provision of its
charter or by-laws (or similar organizational documents), (ii) conflict with or
violate any law, governmental regulation or governmental order applicable to
such Member or any of its assets, properties or businesses, except as may be
limited by federal laws pertaining to the operation of hemp-related businesses
or (iii) conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights pursuant
to, any contract, agreement or arrangement by which such Member is bound, except
to the extent that any such conflict or other event under (ii) or (iii) above
would not prevent or materially hinder the consummation of the transactions
contemplated by this Agreement.
3.3 Governmental Consents and Approvals.  The execution, delivery and
performance of this Agreement by such Member does not and will not require any
consent, approval, authorization or other order of, action by, filing with or
notification to, any governmental authority, except for any filings required
pursuant to Regulation D of the Securities Act of 1933 and the rules and
regulations promulgated thereunder, and applicable U.S. state securities laws
and federal or local securities laws of foreign jurisdictions by which any
Member is governed, which have been made or will be made in a timely manner.
3.4 Investment Representations.  The Member is an "accredited investor" as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, and has acquired or is acquiring its Units in good faith for its own
personal account, for investment purposes only and not with a view to or for the
distribution, resale, subdivision, fractionalization or disposition thereof, and
the Member has no present interest of selling or otherwise distributing such
Units.  The Member is or will be the sole party in interest in its Units and as
such is or will be vested with all legal and equitable rights in such Units.
19
 
3.5 Sophistication of Member.  The Member either has a preexisting personal or
business relationship with the Company or, by reason of its business or
financial experience or the business or financial experience of its professional
advisors, who are unaffiliated with and not compensated by the Company or an
Affiliate of the Company, directly or indirectly, has the capacity to protect
his or its own interests in connection with this investment.  The Member is able
to bear the economic risk of an investment in its interest and can afford to
sustain a total loss on such investment.  The nature and amount of the Member's
investment in such Units is consistent with its investment objectives, abilities
and resources.
3.6 No Public Market.  The Member understands that there is no public market for
its interest and that it is extremely unlikely that there will be such a market
in the future.  The Member has been advised that its Units have not been
registered under the Securities Act of 1933, as amended, and that such Units
must be held indefinitely unless they are subsequently registered under the
Securities Act of 1933, as amended, or an exemption from such registration is
available, and understands that the Company is under no obligation to register
said Units or to comply with any exemption from such registration requirement. 
In addition, the Member understands that the transferability of its Units is and
will be further restricted by this Agreement, which, among other things,
requires that any sale or assignment of its Units will be subject to certain
terms and conditions.  Thus, the Member realizes that it cannot expect to be
able to liquidate its investment in the Company readily, or at all, in the case
of an emergency.
3.7 Speculative Investment.  The Member recognizes that an investment in the
Company is speculative in nature and involves a high degree of risk, and it has
carefully considered the risk factors involved.  These factors include, without
limitation, the fact that the business of the Company is in the formative stages
and that the Company's initial capitalization may be insufficient to satisfy the
Company's working capital requirements.
Article IV
 
CAPITAL CONTRIBUTIONS; DISTRIBUTIONS; ALLOCATIONS
 
4.1 Capitalization.  Subject to the approval of the Unit Holders as set forth in
this Agreement, the Company is authorized to issue an unlimited number of Units
as unanimously determined by the Board of Managers in its sole discretion.  Each
Member's interest, including such Member's interest, if any, in the capital,
income, gains, losses, deductions and expenses of the Company and the right to
vote, if any, on certain Company matters as provided in this Agreement shall be
represented by Units.  The authorized and issued capital of the Company shall
consist of 10,000,000 Units designated as Common Units and having the rights and
obligations as are set forth in this Agreement; 1,000,000 Common Units have been
initially issued as of the Effective Date.  The ownership by a Member of Units
shall entitle such Member to certain allocations of Profits and Losses and other
items and distributions of cash and other property as set forth in this
Agreement.  Units shall initially be issued in non-certificated form; provided
that the Board of Managers may cause the Company to issue certificates to a
Member representing Units held by such Member in its sole discretion.  Any Units
that are forfeited by a Member pursuant to the terms of this Agreement or any
other agreement between the Company and such Member shall be deemed to have been
reacquired by the Company.  For purposes of this Agreement, Units held by the
Company or any of its direct or indirect wholly owned Subsidiaries shall be
deemed not to be outstanding.
20
 
4.2 Capital Commitments; Capital Contributions.  The Company is authorized to
issue Common Units in the Company from time to time to Members in exchange for
Capital Contributions or a commitment of a Member to make certain Capital
Contributions (each, a "Capital Commitment"), as may be unanimously determined
by the Board of Managers in its sole discretion, and subject to the approval of
the Unit Holders as set forth in this Agreement.  The initial Capital
Contributions, Capital Commitments, number and class of Units and Percentage
Interest of each Member are set forth opposite such Member's (or, as applicable,
any Economic Interest Owner's) name on Exhibit A to this Agreement, which
Exhibit A may be amended from time to time by the Board to accurately reflect
any additional contributions to the capital of the Company, issuance or Transfer
of Units in the Company, the admittance of any additional or substitute Members
(and issuance of additional Units in connection therewith) in accordance with
the terms contained herein and the Act.  In furtherance thereof, the Board of
Managers may admit to the Company additional Members, from time to time, subject
to the following: (i) the affirmative vote of all Unit Holders; (ii) each
additional Member shall execute an instrument satisfactory to the Board of
Managers accepting and adopting all of the terms and provisions of this
Agreement; (iii) each additional Member shall pay any reasonable expenses in
connection with his, her or its admission as a new Member as the Board of
Managers shall require; and (iv) each additional Member shall purchase Units in
the Company by making a Capital Contribution or Capital Commitment in such
amount and on such terms as the Board of Managers unanimously determines to be
appropriate in its discretion. Notwithstanding the foregoing, in connection with
any costs associated with the Stage 1 Trial Program at any time after the
Effective Date, upon request from SHC, Cadiz shall fund Capital Contributions on
SHC's behalf in the form of one or more loans to SHC (each, a "Stage 1 Loan"). 
If SHC requests that Cadiz fund any Stage 1 Loan, it shall bear interest at a
rate of eight percent (8%) per annum and prior to any Distributions to the
Members or the repayment of any Preferred Loans, Cadiz shall receive
Distributions of Distributable Cash in an amount equal to such Stage 1 Loan plus
any accrued interest thereon.
4.3 Issuance of Additional Units.  Subject to the approval of the Unit Holders
set forth in this Agreement, the Board of Managers may unanimously approve in
its sole discretion the issuance of additional Units in the Company, including,
but not limited to, as necessary to raise additional funds for the conduct of
the Company's business and purposes as set forth in Section 2.4.  The terms of
the issuance of such additional Units shall include the amount of the Capital
Contribution, if any, to be made with respect to the purchase and sale of
additional Common Units pursuant to this Section 4.3 and all other terms and
conditions applicable to the issuance of such additional Units, including, but
not limited to, executing an instrument or instruments satisfactory to the Board
of Managers accepting and adopting the terms and provisions of this Agreement in
full.
4.4 Additional Capital Contributions.
(a) At any time after the Effective Date, the Board of Managers may unanimously,
in its reasonable discretion, upon written notice to the Members ("Call
Notice"), request additional Capital Contributions (which additional Capital
Contributions specifically exclude any additional Capital Contributions required
pursuant to any applicable Capital Commitments), if any, that the Company
requires.  Upon receipt of the Call Notice, each Member shall have the right,
but not the obligation, to contribute his, her or its pro rata share of the
total additional Capital Contributions identified in the Call Notice based on
its respective Percentage Interest (the "Additional Capital").  Each Member
shall have thirty (30) days from the date the Call Notice is delivered to send a
written notice to the Board of Managers stating whether such Member elects to
contribute the Additional Capital or a portion thereof (in which case the amount
of such portion shall be specified).  If a Member fails to elect in writing to
make any such contribution within such thirty (30) day period, then such Member
shall be deemed to have elected not to make such contribution.  A Member shall
have ten (10) Business Days from the delivery of the additional Call Notice to
make its contribution.
21
 
(b) If any Member does not contribute the full amount of Additional Capital (a
"Deficiency"), then such Member shall be referred to herein as a
"Non-Contributing Member" and the other Members who are not the Non-Contributing
Member, and who have contributed all of the Additional Capital as each such
Member is entitled to contribute as set forth in a Call Notice, shall be
referred to herein as the "Contributing Member(s)", and each such Contributing
Member may further contribute such portion of the Deficiency in proportion to
the relative Percentage Interests of all Contributing Members electing to
contribute any portion of the Deficiency.  In the event all of the Contributing
Members do not elect to contribute their respective portions of the Deficiency,
then the Member contributing its portion of the Deficiency may contribute all of
the Deficiency by contributing the remaining balance of such Deficiency.
4.5 Adjustments to Member Percentages.  Any and all amounts of Additional
Capital (including, without limitation, any contributions of any or all of a
Deficiency) contributed to the capital of the Company by any Member pursuant to
this Section 4.5 shall be credited to the Unreturned Capital Contributions of
such contributing Members as and when any such contribution is made.  The Board
of Managers shall adjust proportionately the Percentage Interests of the Members
with respect to any contributions of a Deficiency pursuant to this Section 4.5
on the date such contributions are made.  Each Non-Contributing Member shall
forfeit the percentage of such Non-Contributing Member's Percentage Interest
equal to the percentage found by dividing such Non-Contributing Member's portion
of the Deficiency not contributed by the aggregate Capital Contributions of all
Members immediately after the Deficiencies are contributed by the Contributing
Member ("Forfeited Percentage").  The Percentage Interest of each Contributing
Member shall be increased by such Contributing Member's pro rata share of the
Forfeited Percentage (based on the percentage of the Deficiency contributed by
each such Contributing Member).
4.6 Loans.  No Member shall have any obligation to loan funds to the Company,
and no Members shall be permitted to do so except with the unanimous consent of
the Board of Managers in its reasonable discretion.  Loans by Members to the
Company shall not be considered Capital Contributions.  If any Member shall lend
funds to the Company in addition to making the Capital Contributions required
hereunder from such Member to the capital of the Company, the making of such
loans shall not result in any increase in the amount of the Capital Account of
such Member.  The amount of any such loans shall be memorialized in writing and
constitute a debt of the Company to such Member and shall be payable or
collectible from the Assets of the Company in accordance with the terms and
conditions upon which such loans are made.  Notwithstanding anything to the
contrary in this Section 4.6, prior to any Call Notice being sent to the Members
pursuant to Section 4.4, the Board of Managers, shall notify and permit each
Member to provide sums equal to any Additional Contributions as the Company
requires, in the form of a preferred loan.  Such preferred loan shall bear
interest at no less than eight percent (8%) and no more than fifteen percent
(15%) compounded annually or at such other rate as shall be mutually agreed by
unanimous consent of the Board of Managers in its reasonable discretion and the
participating Member (each, a "Preferred Loan").  If a Member elects to provide
a Preferred Loan, it shall be repaid prior to any distributions to the Members
but junior in priority of repayment to any amounts outstanding under any Stage 1
Loan.  In the event a Member loans money to the Company pursuant to this Section
4.6, the loan shall not be credited to the Capital Account of the Member nor
shall the Member be entitled to any increase in distributions or allocations.
22
 
4.7 No Withdrawal.  Except as may be unanimously approved by the Board of
Managers in its reasonable discretion, so long as a Member continues to hold any
Units, such Member shall not have the ability to withdraw or resign as a Member
(or to demand the return of all or any part of its Capital Contribution) prior
to the dissolution and winding up of the Company, and any such withdrawal or
resignation or attempted withdrawal or resignation by a Member prior to the
dissolution or winding up of the Company shall be null and void.  As soon as any
Person who is a Member ceases to hold any Units, such Person shall no longer be
a Member.
4.8 Capital Accounts. The Company shall establish an individual Capital Account
for each Member (and Economic Interest Owner if applicable). The Company shall
determine and maintain each Capital Account in accordance with Regulations
Section 1.704-1(b)(2)(iv) and, in pursuance thereof, the following provisions
shall apply:
(a) To each Member's Capital Account there shall be credited such Member's
Capital Contributions (subject to Section 4.8(c)), such Member's allocated share
of Net Profits and any items in the nature of income or gain that are specially
allocated pursuant to Schedule I hereof, and the amount of any Company
liabilities assumed by such Member or which are secured by any property
distributed to such Member;
(b) To each Member's Capital Account there shall be debited the amount of cash
and the fair market value, as unanimously determined by the Board of Managers in
its reasonable discretion, of any property distributed to such Member pursuant
to any provision of this Agreement, such Member's allocated share of Net Losses
and any items in the nature of expenses or losses that are specially allocated
pursuant to Schedule I hereof, and the amount of any liabilities of such Member
assumed by the Company;
(c) In the event all or a portion of a Membership Interest or Economic Interest
in the Company is Transferred in accordance with the terms of this Agreement,
the transferee shall succeed to the Capital Account of the transferor to the
extent it relates to the Transferred Membership Interest or Economic Interest
(as applicable); and
(d) In determining the amount of any liability for purposes of Sections 4.8(a)
and 4.8(b) hereof, there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations.
23
 
4.9 Distributions of Available Cash.  Subject to applicable law and any
limitations contained elsewhere in this Agreement, the Board of Managers shall
cause the Company to make Distributions of Distributable Cash from all sources,
other than a Capital Transaction, to the Members (including a Manager, to the
extent such Manager is also a Member) from time to time, but no less frequently
than quarterly, which Distributions, when made, shall be made in accordance with
the following order and priority:
(a) First, one hundred percent (100%) to the Unit Holders pari passu and pro
rata in accordance with their respective Unreturned Capital Contributions until
the Unreturned Capital Contributions of each Unit Holder are reduced to zero;
and
(b) Thereafter, fifty percent (50%) to Cadiz and fifty percent (50%) to SHC pari
passu.
For the sake of clarity, no Distribution shall be made under this Section 4.9 if
such Distribution would violate § 18-607 of the Act, or other applicable law.
4.10 Distributions of Proceeds from Capital Transactions. Subject to applicable
law and any limitations contained elsewhere in this Agreement, the Board of
Managers shall cause the Company to make Distributions of Distributable Cash
arising from a Capital Transaction within thirty (30) days of the final
consummation of such Capital Transaction to the Unit Holders (including a
Manager to the extent such Manager is also a Member) which Distributions, when
made, shall be made as follows:
(a) First, one hundred percent (100%) to the Unit Holders pari passu and pro
rata in accordance with their respective Unreturned Capital Contributions until
the Unreturned Capital Contributions of each Unit Holder are reduced to zero;
and
(b) Thereafter, to the Unit Holders pari passu and pro rata in accordance with
their respective Percentage Interests.
4.11 Mandatory Tax Distributions.  Notwithstanding Section 4.9 and Section 4.10,
to the extent that the Distribution priorities set forth in Section 4.9 and
Section 4.10 do not provide cumulative Distributions to the Members on an
aggregate basis at the end of each Fiscal Year (or part thereof) in an amount at
least equal to the aggregate United States federal, state and local tax
liabilities that would be deemed to be payable by each Member on the cumulative
taxable income of the Company allocated to such Member with respect to its
Percentage Interest of Net Profits as of the end of such Fiscal Year, taking
into account the following factors and assumptions: (a) such Member is an
individual subject to the highest effective rate of federal and state taxation
applicable to individuals residing in the State of California, County of Los
Angeles; (b) the character of income allocated to such Member, including income
required to be taxed as ordinary income when received by such Member; (c) the
allowance for or limitation of deductions for state taxes for federal income tax
purposes; (d) any loss limitations contained in Code Section 470 restricting the
ability to deduct Company losses or deductions allocated to such Member; (e) the
difference in rates applicable to ordinary income and capital gains; (f)
Medicare taxes under Code Section 1411; (g) allowance for deductions of
"qualified business income" under Code Section 199A; and (h) any other
reasonable assumptions the Board of Managers determines in good faith to be
appropriate (the "Tax Liability"); then, subject to reserves for working capital
of the Company, the Board of Managers shall, as soon practicable after the close
of each Fiscal Year (but in no event later than March 15th of the succeeding
Fiscal Year), cause a Distribution to be made to each Member equal to such
Member's Tax Liability (each, a "Tax Distribution" and collectively, the "Tax
Distributions").  Notwithstanding the foregoing, upon the reasonable request of
any Member, the Board of Managers shall endeavor to pay to the Members quarterly
as an advance on the Tax Distributions reasonably projected by the Company for
such taxable year no later than thirty (30) days following the end of each
calendar quarter (and any such advances shall be treated as Tax Distributions
hereunder).  Any Tax Distributions made pursuant to this Section 4.11 (whether
quarterly or annual) shall be senior in priority to all other Distributions
under this Article IV, and reduce Distributions otherwise payable to the Members
pursuant to Sections 4.9 and 4.10 hereof.  To the extent any quarterly advances
exceed the amount of Tax Distributions actually owed to a Member for any taxable
year, future Distributions to such Member shall be reduced proportionately by
such excess.  Any determination of the amount of a Tax Distribution made by the
Board of Managers pursuant to this Section 4.11 shall be conclusive and binding
on all Members absent manifest error.
24
 
4.12 Tax Withholding.
(a) The Board of Managers is authorized to pay taxes and to withhold taxes from
Distributions to the Members in the amounts required to be so paid or withheld
pursuant to the Code or any provision of any other federal, state, local or
foreign law.  Any amount of taxes paid by the Company, any taxes withheld by the
Company and any withholding taxes imposed on any amount payable to the Company
in each case shall be treated for all purposes of this Agreement as an amount
actually distributed to the Members pursuant to this Article IV.
(b) If the Company is obligated to pay any amount to any governmental agency (or
otherwise makes a payment) because of a Member's status or otherwise
specifically attributable to a Member (including federal withholding taxes with
respect to foreign Members, state personal property taxes or state
unincorporated business taxes), then such Member shall indemnify the Company in
full, but without duplication of any amounts withheld from Distributions to such
Member under Section 4.12(a), for the entire amount paid (including any
interest, penalties and expenses associated with such payments).  At the option
of the Board of Managers, (i) such Member shall promptly upon notification of an
obligation to indemnify the Company, make a cash payment to the Company equal to
the full amount to be indemnified (and the amount paid shall not be treated as a
Capital Contribution), or (ii) the Company shall deem such withheld amount a
Distribution, which shall be charged against such Member's Capital Account and
will not pay subsequent Distributions that would otherwise be payable to such
Member equal to such withheld amount.
4.13 Allocations of Net Profits and Net Losses.
(a) The determination of Net Profit and Net Loss allocations shall be made as
soon as practicable after the end of each Fiscal Year of the Company.  In each
Fiscal Year of the Company, Profits and Losses shall be allocated to Members as
provided in Schedule I attached hereto.
(b) The Board of Managers shall cause to be prepared at least annually, at the
Company's expense, information necessary for the preparation of each Member's
federal and state income tax returns.  The Board of Managers shall send or cause
to be sent to each Member on or before March 15th following the end of the
preceding taxable year, such information as is necessary to complete federal and
state income tax or information returns.
25
 
Article V
 
EXCULPATION AND INDEMNIFICATION
 
5.1 No Personal Liability.  Except as otherwise expressly set forth in the Act,
the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no Company Person shall be obligated personally
for any such debt, obligation or liability of the Company solely by reason of
being a Company Person.
5.2 Exculpation and Indemnity.
(a) No Company Person shall have any liability to the Company or any other
Company Person for any loss, liability, damage, judgment, fine, demand, claim,
cost or expense (including reasonable attorneys' fees and disbursements incurred
in the investigation or defense thereof) ("Losses") arising out of or resulting
from any act or omission done or omitted by such Company Person on behalf of the
Company in a manner reasonably believed to be within the scope of authority
conferred on such Company Person, unless such act or omission constitutes fraud,
willful misconduct, a material breach of this Agreement and/or gross negligence
on the part of the Company Person.
(b) The Company shall, to the fullest extent permitted by law, indemnify each
Company Person against, and hold each Company Person harmless from, any Losses
incurred by or asserted against such Company Person arising out of or resulting
from any act or omission done or omitted by the Company Person on behalf of the
Company in a manner reasonably believed to be within the scope of authority
conferred on such Company Person, unless such act or omission is finally
determined by a Court of competent jurisdiction to constitute fraud and/or gross
negligence on the part of the Company Person; provided, that any indemnity under
this Section 5.2(b) shall be provided out of and to the extent of the Company's
Assets only, and no Company Person shall have any personal liability on account
thereof.
(c) The Company shall not indemnify any Person, and any Person shall return any
money advanced by the Company, against any Losses if a court of competent
jurisdiction finally determines either (i) that such Person's actions or
omissions constituted fraud, willful misconduct, a material breach of this
Agreement, and/or gross negligence or (ii) that such indemnification would be
unlawful.
(d) Procedures for a Person Seeking Indemnification.
(i)
Any Person seeking indemnification may be required by the Board of Managers to
provide a signed written application which (A) states the basis for the claim
for indemnification; (B) includes a copy of any notice or other document served
on or otherwise received by the Person making the application directly or
indirectly related to the claim for indemnification; (C) contains a statement
that the Person making the application (1) has met the standard of conduct under
Section 5.2(b) to be eligible to be indemnified by the Company, (2) will repay
any advances if it is ultimately determined that he or she is not entitled to be
indemnified by the Company under this Article V, and (3) agrees to immediately
notify the Company and return any amounts as provided in Section 5.2(a) and
Section 5.2(b) if it is determined that such Person is not entitled to
indemnification under this Article V; and (D) includes reasonable detail on all
Losses for which indemnification is being sought.

26
 
(ii)
Any indemnification or advance shall be made promptly, but in any case not later
than thirty (30) calendar days after the Company has received an application
under Section 5.2(d)(i) from the Person seeking indemnification.  With the
unanimous consent of the Board in its reasonable discretion, expenses incurred
by a Person in connection with a proceeding may be advanced by the Company in
advance of the final disposition of the proceeding.

(iii)
A Person may enforce his, her or its rights under this Article V in accordance
with the provisions of Section 13.11.

(iv)
The Company shall bear the burden of proof of establishing by the applicable
evidentiary standard that such Person failed to meet the standard of conduct
under Section 5.2(b) to be eligible to be indemnified by the Company.  The
termination of any proceeding, whether by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that a Person did not meet the standard of conduct
under Section 5.2(b) to be eligible to be indemnified by the Company.  Any
determination by the Company's independent legal counsel that indemnification or
an advance is improper in the circumstances, or any failure to make such a
determination, shall not be a defense to the action or create a presumption that
the standard of conduct under Section 5.2(b) to be eligible to be indemnified by
the Company has not been met.

(v)
The Board of Managers may, in its sole discretion, cause the Company to purchase
insurance covering the Company's indemnification obligations under this Section
5.2(d)(v) and/or a "Directors and Officers" or similar insurance policy covering
the actions of the Board of Managers and officers, to the extent that such a
policy or policies are available on commercially reasonable terms.

27
 
5.3 Survival.  The provisions of this Article V shall survive the dissolution,
liquidation, winding up and termination of the Company.  No amendment,
modification or repeal of this Article V that adversely affects the rights of a
Company Person to indemnification for Losses incurred or relating to a state of
facts existing prior to such amendment, modification or repeal shall apply in
such a way as to eliminate or reduce such Company Person's entitlement to
indemnification for such Losses without the Company Person's prior written
consent.
Article VI
 
MANAGEMENT AND OPERATION OF BUSINESS
 
6.1 Management of Company by Board of Managers.  The Company shall be
manager-managed by more than one Manager.  Subject to Section 6.5, the business,
operations, property and affairs of the Company shall be administered by the
Board of Managers.  Except as otherwise set forth in this Agreement, the Board
of Managers shall have all authority, rights, and powers conferred by law and
those necessary or appropriate to carry out the purposes of the Company as set
forth in Section 2.4, and all such authority, rights and powers shall be
exercised by or under the direction of the Board of Managers. Without limiting
the generality of this Section 6.1, but subject to the provisions of Section
6.5, the Board of Managers shall have on behalf of the Company all rights and
powers that may be possessed by a "Board of Managers" under the Act to manage
and administer the Company in accordance with the terms of this Agreement and to
perform all acts which it may, in its sole discretion, deem necessary or
desirable to conduct the Company's business.
6.2 Number of Managers.
(a) Number, Tenure, Election and Qualifications.  The authorized number of
Managers of the Company shall initially be three (3) and shall be adjusted as
set forth below.  Each Manager will serve until his, her or its earlier death,
resignation, removal or termination pursuant to this Agreement.  No Member shall
have any right to appoint a successor to any of the Managers other than as
expressly set forth in this Agreement.  A Manager may, but need not, be a
Member.  For so long SHC's or a Permitted Transferee thereof is a Member, SHC
(or such Permitted Transferee) shall have the right to appoint (2) Managers
(collectively, the "SHC Managers"); for so long as Cadiz or a Permitted
Transferee thereof is a Member, Cadiz (or such Permitted Transferee) shall have
the right to appoint one (1) Manager (the "Cadiz Manager").  The initial SHC
Managers shall be Kyle D. Kazan and Graham Farrar.  The initial Cadiz Manager
shall be Scott Slater.  The Company and each of the Members agrees (on behalf of
itself and its Affiliates) to take all action and execute such documents, as the
Company or any Members shall reasonably require in order to give effect to the
provisions of this Section 6.2(a).
(b) Action by Board of Managers.
(i)
Each Manager shall have a single vote.  Except as otherwise provided in this
Agreement, all of the Managers will constitute a quorum, and, except as
otherwise provided in this Agreement, decisions of a majority of Managers
present and acting at a meeting of the Board of Managers at which a quorum is
present will constitute the binding decisions of the Board of Managers. 
Notwithstanding the foregoing, the Board of Managers shall endeavor to meet on a
weekly basis to address the ongoing management and business of the Company.

28
 
(ii)
Managers may participate in a meeting by means of conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other.  The Board of Managers will endeavor in good
faith to call quarterly meetings to discuss matters to be voted upon.  The Board
of Managers may fix by resolution the place, date and time for the holding of
regular meetings, in which case no notice of such regular meetings need be given
to the Board of Managers; provided, however, that if the Board of Managers
changes the time or place of any regular meeting, notice of such action will be
given to each Manager.  Any Manager may call a special meeting of the Board of
Managers.  Notice of special meetings of the Board of Managers will be given to
each member of the Board of Managers at least five (5) Business Days prior to
such meeting.  Notice of any meeting of the Board of Managers may be waived by
members of the Board of Managers before, at or after the meeting.  Nothing in
this Agreement or this Section 6.2(b)(ii) is intended to require that meetings
of Managers be held, it being the intent of the Members that meetings of
Managers are not required.

(c) Action without a Meeting.  Any action required or permitted to be taken by
the Board of Managers may be taken without a meeting if all of the members of
the Board of Managers consent thereto in writing.  Such written consents shall
be maintained by the Board of Managers at the principal office of the Company
and unless otherwise specified shall be effective on the date when the first
counterpart of the consent is so delivered.
(d) Liability for Certain Acts.  A Manager does not, in any way, guarantee the
return of the Members' Capital Contributions or a profit for the Members from
the operations of the Company.  A Manager will incur no liability to the Company
or to any of the Members as a result of engaging in any other business or
venture, except to the extent in violation of the terms of this Agreement or any
other non-competition, non-solicitation, non-disclosure agreement or other
agreement to which the Company and such Manager are parties.  Without limiting
the foregoing, the Company may choose to maintain Directors and Officers
liability insurance coverage with an insurer in an amount determined by the
Board of Managers in its sole discretion.
(e) Manager's Standard of Care.  Each Manager and each Company officer will
exercise his, her or its business judgment in participating in the management of
the business, operations and affairs of the Company as measured against the
standard of care set forth in this Section 6.2(e) and Section 6.2(f). 
Notwithstanding anything to the contrary in this Agreement, each Manager or any
Company officer will not be liable or obligated to the Members or the Company
for any mistake of fact or judgment or for the doing of any act or the failure
to do any act by such Manager or Company officer in conducting the business,
operations and affairs of the Company that may cause or result in any loss or
damage to the Company or its Members to the extent that such act or omission was
taken or omitted (i) in good faith, (ii) in the absence of fraud, gross
negligence or willful misconduct, (iii) in a manner that such Manager or Company
officer reasonably believed to be in or not opposed to the best interests of the
Company, and (iv) in compliance with this Agreement.
(f) Fiduciary Duties.  Notwithstanding any provision of this Agreement to the
contrary, and to the fullest extent permitted under applicable law, including,
without limitation, Section 18-1101 and all other applicable provisions of the
Act, the Company and each Member hereby agrees that: (a) to the extent that, at
law or in equity, a Manager has duties (including fiduciary duties) to the
Company or any other Manager or Member of the Company, such duties of the
Manager are hereby waived and eliminated, provided that nothing contained herein
shall be construed as eliminating the implied contractual covenant of good faith
and fair dealing of the Managers; and (b) no Manager shall be liable to the
Company or any other Member or Manager of the Company for breach of fiduciary
duty for the good faith reliance on the provisions of this Agreement.  For the
avoidance of doubt, and as provided for pursuant to Delaware General Corporation
Law, in discharging his, her or its duties under this Agreement, a Manager will
be fully protected in relying in good faith upon any records maintained by the
Company and upon such information, opinions, reports or statements by any
Members or their agents, or by any other person as to matters such Manager or
Company officer reasonably believes are within such person's professional or
expert competence and who has been selected with reasonable care by or on behalf
of the Manager or Company officer, including information, opinions, reports or
statements as to the value and amount of the Assets, liabilities, profits or
losses of the Company or any other facts pertinent to the existence and amount
of Assets from which distributions to Members might properly be paid.
29
 
(g) Personal Liability.  Except as otherwise provided (i) in the Act, (ii) by
applicable law, or (iii) expressly in this Agreement or other written agreement,
no Manager will be obligated personally for any debt, obligation or liability of
the Company, whether arising in contract, tort or otherwise, solely by reason of
being a Manager.
(h) Managers Have No Exclusive Duty to Company.  A Manager will not be required
to manage the Company as his, her or its sole and exclusive function and, except
as provided in this Section 6.2 or elsewhere in this Agreement, Managers may
have other business interests and may engage in other activities in addition to
those relating to the Company.  Except as otherwise provided in this Agreement,
neither the Company nor any Member will have any right, by virtue of this
Agreement, to share or participate in such other investments or activities of a
Manager or to the income or proceeds derived therefrom.  Without limitation of
the foregoing, no Manager shall have a fiduciary duty of loyalty to the Company
as if the Manager were a director of a Delaware corporation, and all of the
Members by their execution of this Agreement hereby waive any such duty of
loyalty.  Except as may otherwise be provided in this Agreement, the Managers,
Members and the Company officers shall not be obligated to present any
investment opportunity or prospective economic advantage to the Company or any
Member of the Company, even if the opportunity is of the character that, if
presented to the Company or such Member, could be taken by the Company or such
Member.  Further, except as may otherwise be provided in this Agreement neither
the Company nor any Member shall have any right, by virtue of this Agreement, to
share or participate in any investments or activities of each Manager and/or the
Company officers or to the income or proceeds derived therefrom.
(i) Resignation.  A Manager may resign at any time by giving written notice to
the Board of Managers.  The resignation of a Manager will take effect upon
receipt of notice thereof or at such later time as will be specified in such
notice; unless otherwise specified therein, the acceptance of such resignation
will not be necessary to make it effective.
(j) Removal.
30
 
(i)
A Manager may be removed at any time without cause only by the affirmative vote
of the Unit Holder(s) then holding the right to designate such Manager, and no
other Unit Holders shall have any rights to remove any Manager designated by
such Unit Holder(s).

(ii)
If any Unit Holder(s) shall, in accordance with the rights specified herein,
remove any Manager or Managers that such Unit Holder(s) have the right to
designate, then each of the other Unit Holders and Managers hereby agree to take
such actions, and execute such documents, as such Unit Holder(s) shall
reasonably require in order to effect such removal, including causing the
Company to either promptly hold a special meeting of the Members and to vote or
cause to be voted, in person or by proxy, all of the Units owned or controlled
by such Member and entitled to vote at such meeting or to execute a written
consent in lieu thereof, as the case may be, effecting such removal.

(iii)
Notwithstanding anything to the contrary contained in Section 6.2(j)(i) above or
elsewhere in this Agreement, the Unit Holders shall have a right to remove a
Manager "For Cause," which removal shall be effected by the unanimous approval
of the Unit Holders.  For purposes of this Section 6.2(j)(iii) "For Cause" means
any act or omission of a Manager which results in or constitutes (a) the
conviction of a felony punishable by five (5) or more years in jail, (b) fraud,
willful misconduct or gross negligence, (c) a willful and material breach of his
or her fiduciary duty owed to the Company, (d) a willful and material violation
of securities laws, or (e) a willful and material breach of the terms of this
Agreement, in each case, to the extent that the breach is curable, with the
breach remaining uncured thirty (30) days after receipt of written notice of
such infraction.

(k) Vacancies.  Any vacancy on the Board of Managers, whether caused by the
death, Disability, resignation or removal of a Manager or otherwise, will be
filled by the Unit Holder(s) then holding the right to designate such Manager. 
If any Unit Holder(s) shall, in accordance with the rights specified herein,
designate any Manager or Managers pursuant to this Section 6.2(k), then each of
the other Unit Holders and Managers hereby agree to take such actions, and
execute such documents, as such Unit Holder(s) shall reasonably require in order
to effect such designation.
6.3 Designation of Officers.
(a) The Board of Managers may unanimously, from time to time, designate officers
of the Company ("Officers") and delegate to such Officers such authority and
duties as the Board of Managers may deem advisable as permitted under the Act,
except those actions requiring the unanimous approval of the Board of Managers
under this Agreement, and may assign titles (including, without limitation,
Chief Executive Officer, Chief Financial Officer, President, Senior
Vice-President, Vice-President, Secretary and/or Treasurer and any other titles
as the Board of Managers may assign) to any such Officer, it being understood
that such delegation shall not cause any Manager to cease being a Manager of the
Company.  Unless the Board of Managers otherwise determines, if the title
assigned to an officer of the Company is one commonly used for officers of a
business corporation formed under Delaware General Corporation Law, then the
assignment of such title shall constitute the delegation to such officer of the
authority and duties that are customarily associated with such office pursuant
to Delaware General Corporation Law.  Any number of titles may be held by the
same Officer.  Any Officer to whom a delegation is made pursuant to the
foregoing shall serve in the capacity delegated unless and until such delegation
is unanimously revoked by the Board of Managers for any reason or no reason
whatsoever, with or without cause, or such Officer resigns.
31
 
(b) The Chief Executive Officer shall have the authority to conduct the
day-to-day operation of the business of the Company, including, without
limitation, determining and executing the Company's Hemp cultivation,
manufacturing, distribution, and branding and marketing strategies and programs
and hiring competent qualified employees and contractors, provided that the
business and affairs of the Company will be managed and all Company powers will
be exercised under the ultimate direction and control of the Board of Managers
at all times.  The initial Chief Executive Officer shall be Graham Farrar. 
Except as otherwise provided in this Agreement, all agreements, contracts and
any and all other documents and instruments affecting or relating to the
ordinary course of business of the Company shall be executed on behalf of the
Company by the Board of Managers or officers designated by the Board of
Managers.
6.4 Reimbursement of Company Expenses.
(a) The Managers may be paid reasonable compensation for rendering services to
the Company if unanimously approved by the Board of Managers in its reasonable
discretion and unanimously approved by the Unit Holders.
(b) For financial and income tax reporting purposes, any and all compensation
paid by the Company to a Manager and/or its Affiliates, if any, shall be treated
as expenses of the Company and, to the extent such Manager or its Affiliate is a
Member, as guaranteed payments within the meaning of Section 707(c) of the
Code.  To the extent any accrued portion of any such compensation is not paid in
full prior to the liquidation of the Company, such unpaid portion of such fee
shall constitute a debt of the Company payable upon such liquidation.
6.5 Management and Major Decisions.
(a) Notwithstanding anything in this Agreement to the contrary, the following
are major acts or decisions with respect to the Company (the "Major Decisions")
that shall require the unanimous approval of the Unit Holders, such approval to
be granted or denied in each such Unit Holder's sole discretion unless otherwise
expressly indicated below:
(i)
Amending or modifying the Certificate of Formation or this Agreement.

(ii)
Altering the size of the Board.

(iii)
Entering into, amending or modifying any contract or agreement, or engaging in
any transactions, with a Manager, Member or their Affiliates, including or in
which a Manager, Member or their Affiliates (whether alone or in conjunction
with others) has a material financial interest, including, without limitation,
(A) the payment of any compensation for services, (B) the sale or leasing of
real or personal property owned or controlled by the Company, and (C) the
rendition of services or provision of goods to the Company for remuneration.

32
 
(iv)
Selling, transferring, pledging or encumbering substantially all of the Assets
or business of the Company (including by merger, consolidation, sale of equity
or sale of assets) other than in the ordinary course of business.

(v)
Changing the purpose of the Company as set forth in Section 2.4 or engaging in
any activities beyond the scope of the Company Business or as otherwise
contemplated by the Lease.

(vi)
Causing the Company to issue any additional Units, authorize additional classes
of Units, change the rights, preferences or priorities of any Units, or redeem
or repurchase all or any portion of the Units of a Member, except to the extent
otherwise permitted pursuant to this Agreement.

(vii)
Approving the Company's annual Budget or any deviation from the annual Budget in
excess of 10%.

(viii)
Causing the Company to enter into any transaction, contract, loan or
indebtedness, guaranty, extension of credit, pledge, encumbrance, agreement or
similar instrument (or amending, extending, waiving any material right under or
terminating such contract, agreement or similar instrument) that is not on the
terms set forth in any Company Budget (the foregoing, collectively, "Unbudgeted
Transactions"); provided that no approval of the Members shall be required for
any Unbudgeted Transaction, unless such Unbudgeted Transaction: (A) individually
will require the Company to pay more than $50,000 in any year or (B) together
with all other Unbudgeted Transactions, will require the Company to pay more
than $100,000 in any year.

(ix)
Exercising the Option to lease the Option 1 Acreage, the Option 2 Acreage and
the Option 3 Acreage in accordance with the Lease (as such capitalized terms are
defined in the Lease).

(x)
Exercising the Extension Option in accordance with the Lease (as such term is
defined in the Lease).

(xi)
Entering into any agreement for, or consummating, any merger, consolidation,
conversion, sale or other reorganization of the Company with a corporation,
general partnership, limited partnership, limited liability company or other
entity or any acquisition of an operating business, or any entry into a joint
venture or any other similar transaction.

(xii)
Creating any Subsidiaries of the Company.

(xiii)
Making any distributions to the Unit Holders except as required under this
Agreement, and except in connection with the liquidation of the Company under
Article XI.

(xiv)
Except as otherwise required in Section 7.1, admitting additional or transferee
Members to the Company as substituted Members or entering into financings that
participate in the Company's profits or permitting any Transfer of any direct or
indirect Economic Interest in the Company, except for Transfers not requiring
approval of the Board of Managers under this Agreement.

33
 
(xv)
Taking any act which would make it impossible to carry on the ordinary business
of the Company, except the liquidation of the Company under the circumstances
permitted in Article XI.

(xvi)
Subject to the terms of Section 2.10, making or revoking any U.S. federal income
tax election or making any material tax decision by or on behalf of the Company,
adopting significant accounting policies for the Company, or dismissing the
Company's attorneys or accountants.

(xvii)
Subject to Article X, taking any action which would cause the Company to become
an entity other than a Delaware limited liability company.

(xviii)
Sending any material correspondence to, or having any material correspondence
with, any government agency which directly binds the Company, in each case, in a
manner that would, or reasonably could be expected to, have a material adverse
effect on the Company's ordinary business, property or Assets.

(xix)
Settling any lawsuit, action or dispute or confessing any judgment against the
Company or causing the Company to file for proceedings under the Bankruptcy Code
or to seek other relief from creditors (including making an assignment for the
benefit of creditors and admitting the inability of the Company to pay its debts
generally as they become due) or if any bankruptcy or other insolvency
proceeding is initiated against the Company on an involuntary basis, failing to
diligently and continuously contesting the same.

(xx)
The entry into any transaction by the Company or any of its Affiliates or
Subsidiaries outside of the ordinary course of business of such entity or in
contravention of this Agreement.

(xxi) The agreement or commitment obligating the Company, any Affiliate or
Subsidiary to do any of the foregoing.
(xxii)
Dissolving, terminating or liquidating the Company, except as provided in
Article XI of this Agreement.

(xxiii)
Any other action, matter or thing which requires the unanimous approval of the
Unit Holders in this Agreement or is stated to be a Major Decision in this
Agreement.

6.6 Budget.  The Board of Managers and Unit Holders each shall approve and adopt
the Budget.  Unless the Board of Managers and Unit Holders agree otherwise, the
Budget shall include in relation to the Fiscal Year to which it relates: (i) a
cash flow statement giving and an estimate of the working capital requirements
and an indication of the amount (if any) that it is considered prudent to
retain, for the purpose of meeting those requirements, out of those profits of
the previous Fiscal Year that are available for distribution to shareholders;
(ii) a monthly projected profit and loss account; (iii) an operating budget
(including capital expenditure requirements) and balance sheet forecast; (iv) a
management report giving business objectives for the year; and (v) a financial
report which shall include an analysis of the estimated results of the Company
for the previous Fiscal Year compared with the Budget for that year, identifying
variations in sales revenues, costs and other material items. The initial Budget
for the 2019 Fiscal Year is attached hereto as Exhibit B.  The Budget for each
subsequent Fiscal Year shall be prepared by the Board at least sixty (60) days
before the end of the preceding Fiscal Year and subject to approval and adoption
by each of the Board and Unit Holders at least twenty (20) days prior to the
start of the Fiscal Year it covers.  In the event that a Budget for a Fiscal
Year is not approved by the Board or the Unit Holders, then until such time as
each of the Board and the Unit Holders approve the Budget, the previously
approved Budget shall remain in force only with respect to operating
expenditures (not capital expenditures) and all such operating expenditures
shall be subject to an annual increase of 10%.
34
 
6.7 Outside Activities.  Each Manager and Member may engage or invest in,
independently or with others, any business activity of any type or description,
(ii) neither the Company nor any Member shall have any right in or to such other
ventures or activities or to the income or proceeds derived therefrom, (iii) no
Manager or Member shall be obligated to present any investment opportunity or
prospective economic advantage to the Company, even if the opportunity is of the
character that, if presented to the Company, could be taken by the Company, and
(iv) each Manager and Member shall have the right to hold any investment
opportunity or prospective economic advantage for their own account or to
recommend such opportunity to persons other than the Company.
Article VII
 
ADMISSION OF MEMBERS; TRANSFER RESTRICTIONS
 
7.1 Admission of Members.  Subject to the provisions of Section 7.2(a), no
Person who is not a Member as of the date of this Agreement may be admitted as a
Member, except (a) in connection with an issuance of Units by the Company,
subject to compliance with the provisions of Sections 4.1 and 4.3, (b) in
connection with a Transfer of Units to a Permitted Transferee (except with
respect to a transfer of an Economic Interest upon which such Person shall be an
Economic Interest Owner and not a Member of the Company), (c) in compliance with
Sections 8.1 and 8.2 of this Agreement, or (d) with the unanimous approval of
the Unit Holders; provided, however, that, prior to recognizing the admission as
a Member of any such Person, the Board of Managers will require such Person to
execute and deliver an instrument of accession in form and substance reasonably
satisfactory to the Board of Managers pursuant to which such Person becomes a
party to this Agreement and agrees to be bound by all the terms and conditions
hereof.  Any Person admitted as a Member shall thereupon be listed as such on
the books and records of the Company (including Exhibit A hereto pursuant to
Section 2.8).  Subject to Section 13.3, the Board of Managers is hereby
authorized to make such amendments to Exhibit A to this Agreement as is
necessary or appropriate in connection with the admission of new Members.
7.2 Restrictions on Transfer.
(a) Except for Transfers to a Permitted Transferee, no Member or Economic
Interest Owner shall be entitled to Transfer all or any part of his or her
Membership Interest or Economic Interest except with prior unanimous written
approval of the Board of Managers in its reasonable discretion, which approval
may be given or withheld in the sole and absolute discretion of the Board of
Managers, and except in compliance with Article VIII of this Agreement.  Each
Member and each Economic Interest Owner hereby acknowledges the reasonableness
of this prohibition in view of the purposes of the Company and the relationship
of the Members and Economic Interest Owners.
35
 
(b) A transferee of a Membership Interest or Economic Interest shall have the
right to become a Member only if (i) except in connection with a Transfer to a
Permitted Transferee, prior unanimous written approval of the Board of Managers
in its reasonable discretion, or pursuant to Sections 8.1 and 8.2; (ii) such
transferee executes an instrument satisfactory to the Board of Managers
accepting and adopting the terms and provisions of this Agreement, and (iii)
such Person pays any expenses in connection with his or her admission as a new
Member as the Board of Managers shall determine in its discretion.  The
admission of a new Member shall not release the transferring Member from any
liability that such Member may have had to the Company.
(c) Without limitation of any other provision of this Agreement, each Member
agrees that it will not, directly or indirectly, Transfer any of its Units (i)
if such Transfer would not be permitted under the Securities Act and other
applicable federal or state securities or blue sky laws; (ii) if such Transfer
would adversely affect the Company's existence or qualification as a limited
liability company under the Act; (iii) if such Transfer would cause the Company
or any of its Subsidiaries to be required to register as an investment company
under the Investment Company Act of 1940, as amended; or (iv) if such Transfer
would cause the Assets of the Company or any of its Subsidiaries to be deemed
"Plan Assets" as defined under the Employee Retirement Income Security Act of
1974 or its accompanying regulations or result in any "prohibited transaction"
thereunder involving the Company or any of its Subsidiaries.  In any event, the
Board of Managers may unanimously refuse the Transfer to any Person (including a
Permitted Transferee) if such Transfer would have a material adverse effect on
the Company as a result of any legal, regulatory or other restrictions imposed
by any governmental authority as determined in the Board of Managers' sole
discretion.
(d) Any Transfer or attempted Transfer of Units in violation of this Article VII
shall be null and void, no such Transfer shall be recorded on the Company's
books and records and the purported Transferee in any such Transfer shall not be
treated (and the purported Transferor shall continue be treated) as the owner of
such Units for all purposes of this Agreement.  If a person or entity succeeds
to, receives, acquires or is otherwise the transferee of a Membership Interest,
or any portion thereof, as a result of an Involuntary Transfer, such person
shall become an Economic Interest Owner (but not a Member), and shall not have
any Membership Interest other than an Economic Interest.  Immediately upon
succeeding to, receiving, acquiring or otherwise becoming a transferee of a
Membership Interest, or any portion thereof, as a result of an Involuntary
Transfer, such successor shall deliver to the Company an instrument satisfactory
to the Board of Managers accepting and adopting the terms and provisions of this
Agreement, but in any event such successor and such successor's spouse, if any,
shall be deemed to be bound by the terms and conditions of this Agreement.
Article VIII
 
RIGHTS OF FIRST REFUSAL
 
8.1 Company's Right of First Refusal.  Subject to the provisions of Article
VII, if, for any reason, any Member receives a bona-fide offer from any third
party to consummate a Transfer in the form of a sale for value of all or any
part of such Member's Units, and which such Member (the "Selling Member") elects
to accept (after receiving unanimous approval from the Board of Managers), then
the Selling Member shall give written notice to the Company and the other
Members of the Selling Member's intention to sell such Units (the "Sale
Notice").  The Sale Notice must identify the proposed transferee and specify the
portion of the Units to be transferred (the "Offered Interests"), the sale
price, the payment terms and all other relevant terms of the proposed Transfer
with reasonable specificity.  Upon receipt of the Sale Notice, the Company shall
have the right, but not the obligation, to purchase the Offered Interests on the
terms and conditions contained in the Sale Notice.  If the Company desires to
acquire all, or any part of, the Offered Interests, as unanimously determined by
the Board of Managers, the Company shall deliver to the Selling Member within
thirty (30) days after receipt of the Sale Notice, a written election (the
"Company Purchase Notice") to purchase such portion or all of the Offered
Interests.  Failure of the Company to deliver the Company Purchase Notice within
said thirty (30) day period shall be deemed an election by the Company not to
purchase any portion of the Offered Interests.  If any portion of the Offered
Interests are to be sold under this Section 8.1, the closing of such purchase
shall occur on the date contained in the Sale Notice. Notwithstanding the
foregoing, if the Company does not elect to acquire all of the Offered
Interests, and the other Members do not elect to acquire the balance of the
Offered Interests pursuant to Section 8.2 below, the Company shall not be
entitled to acquire any of the Offered Interests.
36
 
8.2 Members' Rights of First Refusal.  If the Company does not purchase any or
all of the Offered Interests pursuant to Section 8.1, the other Member (i.e.,
not the Selling Member) (the "Non-Selling Member") shall have the right to
purchase that portion of the Offered Interests not purchased by the Company on
the terms and conditions contained in the Sale Notice.  Within thirty (30) days
after the last day the Company Purchase Notice could timely be delivered under
Section 8.1, the Non-Selling Member shall deliver written notice to the Company
of such Non-Selling Member's election whether or not to purchase all or any part
of the Offered Interests (the "Member Purchase Notice").  A Non-Selling Member's
failure to deliver the Member Purchase Notice within said thirty (30) day period
will be deemed an election not to purchase any portion of the Offered
Interests.  The closing of the purchase and sale of the Offered Interests to the
Non-Selling Member shall occur within fifteen (15) days after the portion of the
Offered Interests which the Non-Selling Member is to purchase is determined.  If
the Company and the Non-Selling Member elect not to purchase all of the Offered
Interests, the Selling Member shall not be obligated to sell any of the Offered
Interests to the Company and Non-Selling Member and, instead, may sell all (but
not less than all) of the Offered Interests to the third party specified in the
Sale Notice; provided, however, that the Selling Member shall not have the right
to effect the proposed sale with a party other than the party identified in the
Sale Notice or on terms different than those contained in the Sale Notice
without first giving the Company and the Non-Selling Member a new right of first
refusal as described above, and if the Selling Member does not complete the
proposed sale within sixty (60) days after the Non-Selling Member's receipt of
the Sale Notice, the Company's and the Non-Selling Member's right of first
refusal shall reapply and the Selling Member shall not thereafter effect the
proposed sale without complying with the above provisions.
Article IX
 
PREEMPTIVE RIGHTS
 
9.1 Preemptive Rights.  Subject to the terms and conditions specified in this
Article IX, the Company hereby grants to the Unit Holders (each a "Preemptive
Right Holder" and collectively the "Preemptive Right Holders") a preemptive
right with respect to future sales by the Company of New Securities.  Each time
the Company proposes to offer for sale New Securities, the Company shall first
offer such New Securities to each Preemptive Right Holder in accordance with the
following provisions:
37
 
(a) The Company shall deliver written notice (the "Preemptive Right Notice") to
the Preemptive Right Holders stating (i) its bona fide intention to offer such
New Securities, (ii) the number of such New Securities to be offered and
(iii) the price and terms upon which it proposes to offer such New Securities.
(b) Within ten (10) calendar days after delivery of the Preemptive Right Notice
(the "Preemptive Rights Election Period"), each Preemptive Right Holder may
elect in writing (the "Preemptive Rights Exercise Notice") to purchase or
obtain, at the price and on the terms specified in the Preemptive Right Notice,
up to that portion of such New Securities which equals the proportion that the
number of Common Units then held by such Preemptive Right Holder bears to the
total number of Common Units then outstanding; provided that certain Members
shall be permitted to bridge an offering of New Securities otherwise subject to
this Section 9.1 (a "Bridge") by purchasing such New Securities from the Company
without the Company first complying with the provisions of this Section 9.1,
provided that, after any such Bridge, such purchasing Members shall promptly
offer the non-participating Preemptive Right Holders their rights to purchase
such Common Units from such purchasing Member such that any Preemptive Right
Holder who wishes to fully exercise its preemptive rights pursuant to this
Section 9.1 shall have the right to purchase the same portion of New Securities
with respect to the offering as it would have had if the Bridge had not
occurred.  Each exercising Preemptive Right Holder shall have five (5) calendar
days after the expiration of the Preemptive Rights Election Period to consummate
the acquisition of such New Securities from the Members that bridged such
offering.  If, at the termination of the Preemptive Rights Election Period, any
Preemptive Right Holder has not exercised its rights under this Section 9.1 to
purchase New Securities, such Preemptive Right Holder shall be deemed to have
waived any and all of its rights under this Section 9.1 with respect to such
offering of New Securities.
(c) The Company may offer the remaining unsubscribed portion of the New
Securities to any person or persons at a price not less than, and upon terms no
more favorable to the offeree(s) than those specified in the Preemptive Right
Notice.  If the Company does not enter into an agreement for the sale of the New
Securities within 45 calendar days after the expiration of the Preemptive Rights
Election Period, or if such agreement is not consummated within 60 calendar days
of the execution thereof, (i) any participating Preemptive Right Holders may
elect not to purchase under Section 9.1(b) and (ii) the right provided hereunder
shall be deemed to be revived and such New Securities shall not be offered
unless first reoffered to the Preemptive Right Holders in accordance herewith.
(d) The preemptive rights in this Section 9.1 shall not be applicable to any
securities issued in connection with a Qualified Public Offering and shall
terminate following the Qualified Public Offering.
Article X
 
CHANGE IN FORM
 
        10.1 Change in Form. The Members acknowledge and agree that there may be
one or more circumstances, including, but not limited to, a desire to undertake
a Qualified Public Offering, that would cause it to be in the best interests of
the Company that the business of the Company be conducted in, or that the
ownership structure be modified to, a form different from that of the current
form of the Company (a "Change in Form").  Accordingly, the Members agree that
upon such a determination and approval by the Board, the Company shall take any
and all actions necessary or desirable so that it may continue its business and
undergo one or more Changes in Form.  The Board shall effect the Change in Form
in such manner as unanimously determined by the Board in its sole discretion to
fairly represent the relative economic and other rights of the Members at the
time and shall strive to minimize taxes and costs to be incurred by the Company,
the Members or the resulting entity (subject to the requirements of Section 10.3
below).  The Change in Form may take the form of, without limitation, a merger
of the Company into another entity, a contribution of all of the Units of the
Members in the Company to another entity, and the distribution of its ownership
interests to the Members, a transfer of the Assets, subject to the liabilities,
of the Company to another entity and the distribution of its ownership interests
to the Members, a conversion authorized by the Act, or such other form as the
Board shall unanimously determine to be appropriate in its sole discretion.  Any
Change in Form pursuant to this Section 10.1 may be completed by the Board with
no further action by any Member, except as otherwise provided in this Agreement,
and no Member shall have any veto or other right to vote on a Change in Form. 
Each Member hereby agrees to take any and all action that may be necessary or
desirable in connection with a Change in Form authorized by the Board pursuant
to this Section 10.1 including any such action necessary or desirable to achieve
the Federal or other tax effect of the Change in Form desired by the Board at
the time of the Change in Form.  The Members acknowledge that a Change in Form
pursuant to this Section 10.1 may be effected by the Company one or more times
during the existence of the Company, including any successor Company due to a
previous Change in Form.
38
 
10.2 Specific Types of Change in Form.  The Change in Form may include but not
necessarily be limited to one or more of the following:  (a) a change to a
corporation, statutory trust or association, other trust, a general or limited
partnership, another limited liability company or other entity or association
organized, formed or created under the laws of Delaware or any other
jurisdiction; (b) a change to a limited liability company organized, formed or
created under the laws of a jurisdiction other than Delaware; or (c) filing a
check-the-box election with the Internal Revenue Service to be classified as a
corporation.
10.3 Ownership Interests in the Resulting Entity.  The shares, units, membership
interests or other ownership interests of the entity or association resulting
from the Change in Form shall be divided into classes and series and shall be
allocated to and among the Members in such manner as shall result in the Members
having substantially the same relative rights with respect to voting, rights,
assets, and profits and losses of the resulting entity or association as the
Members had in voting, rights, Assets, and Profits and Losses of the Company
immediately prior to the Change in Form, subject, however to any change
resulting from any difference in taxation of the resulting entity or association
that may occur as a result of the Change in Form.  In addition, all other
material rights of the Members specified in this Agreement shall be
substantially the same in the resulting entity or association, with such
reasonable adjustments as are required to accommodate the Change in Form of the
resulting entity or association.  The Board shall unanimously establish the
terms of the organizational documents of any resulting entity or association, in
its reasonable discretion, but consistent with the terms of this Article X.
Article XI
 
DISSOLUTION, LIQUIDATION AND TERMINATION OF COMPANY
 
11.1 Dissolution Events.  The Company shall be dissolved and its affairs shall
be wound up upon the occurrence of any of the following events:
39
 
(a) Subject to Section 6.5, the unanimous determination by the Board of Managers
to dissolve, wind up and liquidate the Company;
(b) The occurrence of a Bankruptcy Event with respect to any Unit Holder or the
occurrence of any other event under the Act that terminates the continued
membership of any Unit Holder in the Company, unless within ninety (90) days
after the occurrence of any such event, the remaining Unit Holders (holding at
least fifty percent (50%) of the remaining Membership Interests) agree in
writing to continue the business of the Company; or
(c) The entry of a decree of judicial dissolution under the Act.
11.2 Liquidation.
(a) Upon dissolution of the Company, the Board of Managers, or if there is no
Managers, one or more Persons approved by the Members shall immediately commence
the winding up of the Company's affairs; provided, however, that (i) a
reasonable time shall be allowed for the orderly liquidation of the Assets of
the Company and the satisfaction of liabilities to creditors so as to enable the
Members to minimize the normal losses attendant upon a liquidation, and (ii) the
Company Business being conducted by the Company at the time of dissolution shall
continue to be conducted by the Members in accordance with this Agreement (to
the extent consistent with this Article XI) until such pending Company Business
is concluded, but no Member shall thereafter engage in any further Company
Business with the other Members or otherwise, and the Company shall continue
only for so long as necessary to complete, and for the limited purpose of
completing, such pending Company Business.  Each Member shall be furnished with
a statement prepared by the Company's accountants that shall set forth the
Assets and liabilities of the Company as of the date of dissolution.  Each
Member (and its Affiliates) shall pay to the Company all amounts, if any, then
owing by such Member to the Company, and nothing in this Agreement shall create
liability of any Member for any amounts owing by the Company, unless required by
law.
(b) The proceeds of liquidation shall be distributed in the following manner and
order:
(i)
To creditors of the Company (including Unit Holders that are creditors to the
extent otherwise permitted by law), in satisfaction of the liabilities of the
Company (whether by payment or the making of reasonable provision for payment
thereof), other than liabilities for Distributions to Unit Holders; and

(ii)
To the Members pursuant to the order and priorities set forth in Section 4.10;
provided, that, it is the intent that such distributions be in proportion to the
positive balances in the Members' Capital Accounts immediately prior to such
distributions, and Net Profits, Net Losses and, if necessary, other items of
income, gain, loss or deduction for the year of such distribution (and, if prior
to the filing of the tax return for the Company and permitted by the Code, the
prior taxable year) shall be allocated among the Members so as to cause such
Capital Account balances to equal the amounts so distributable.

11.3 Termination.  The dissolution of the Company shall be effective on the day
on which the event occurs giving rise to the dissolution, but the Company shall
not terminate until it has been wound up and its Assets have been distributed as
provided in this Article XI and its Certificate has been cancelled by the filing
of a certificate of cancellation with the office of the Delaware Secretary of
State.  Notwithstanding the dissolution of the Company, prior to the termination
of the Company, the business of the Company and the affairs of the Members, as
such, shall continue to be governed by this Agreement.
40
 
11.4 Claims of the Members; Liability of the Members.  Each Member shall look
solely to the Assets (which may include amounts owed to the Company by other
Members) of the Company for all distributions with respect to its Capital
Contributions, its Capital Account and its share of Net Profits and Losses, and
shall have no recourse therefore (upon dissolution or otherwise) against any
other Member.  Accordingly, if any Member has a deficit balance in its Capital
Account (after giving effect to all contributions, distributions and allocations
for all taxable years, including the year during which the liquidation occurs),
then such Member shall have no obligation to make any Capital Contribution with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or to any other person for any purpose whatsoever.
Article XII
 
POWER OF ATTORNEY
 
12.1 Board of Managers as Attorney-In-Fact. Each Unit Holder hereby makes,
constitutes, and appoints the Board of Managers with full power of substitution
and re-substitution, its true and lawful attorney-in-fact for it and in its
name, place, and stead and for its use and benefit, to sign, execute, certify,
acknowledge, swear to, file, publish and record (a) all Certificate amendments
or similar certificates, and other certificates and instruments (including
counterparts of this Agreement) which the Board of Managers may unanimously deem
reasonably necessary to be filed by the Company under the laws of the State of
Delaware, or any other jurisdiction in which the Company is doing or intends to
do business; (b) any and all amendments, restatements or changes to this
Agreement and the instruments described in subsection (a), as now or hereafter
amended, which the Board of Managers may unanimously deem reasonably necessary
to effect a change or modification of the Company in accordance with the terms
of this Agreement, including, without limitation, amendments, restatements or
changes to reflect (i) any amendments duly adopted by the Unit Holders in
accordance with the terms of this Agreement, (ii) the admission of any new or
substituted Unit Holder (including, without limitation, New Members) in
accordance with the terms of this Agreement, and (iii) the disposition by any
Unit Holder of its Units in accordance with the terms of this Agreement; (c) all
certificates of cancellation or dissolution and other instruments which the
Board of Managers unanimously deems reasonably necessary or appropriate to
effect the dissolution and termination of the Company pursuant to the terms of
this Agreement; and (d) any other instrument which is now or may hereafter be
required by law to be filed on behalf of the Company or is unanimously deemed
reasonably necessary by the Board of Managers to carry out fully the provisions
of this Agreement in accordance with its terms.  Each Unit Holder authorizes
such attorney-in-fact to take any further action which such attorney-in-fact
shall consider necessary in connection with any of the foregoing, hereby giving
such attorney-in-fact full power and authority to do and perform each and every
act or thing whatsoever requisite to be done in connection with the foregoing as
fully as such Unit Holder might or could do personally, and hereby ratifies and
confirms all that such attorney-in-fact shall lawfully do, or cause to be done,
by virtue thereof or hereof.  Notwithstanding the foregoing, the Board of
Managers shall not sign, execute, certify, acknowledge, swear to, file, publish
or record any document in its capacity as attorney-in-fact under this Section
12.1 if such document would adversely affect in a material manner the rights and
obligations of a Member under the Act and/or this Agreement, as amended from
time to time, unless such Member provides his, her or its express written
consent thereto.
41
 
12.2 Nature of Special Power. The power of attorney granted to the Board of
Managers pursuant to this Article XII:
(a) Is a special power of attorney coupled with an interest and is irrevocable;
(b) May be exercised by such attorney-in-fact by listing the Unit Holders
executing any agreement, certificate, instrument, or other document with the
single signature of such attorney-in-fact acting as attorney-in-fact for such
Unit Holders; and
(c) Shall survive and not be affected by the subsequent death, Disability,
bankruptcy, insolvency, dissolution, or cessation of existence of a Unit Holder
and shall survive the delivery of an assignment by a Unit Holder of the whole or
a portion of its interest in the Company (except that where the assignment is of
all Units held by such Unit Holder, the power-of-attorney shall survive the
delivery of such assignment for the sole purpose of enabling any such
attorney-in-fact to effect such transfer) and shall extend to such Unit
Holder's, or assignee's successors and assigns.
Article XIII
 
MISCELLANEOUS
 
13.1 Notices.  All notices under this Agreement shall be in writing and shall be
deemed to have been duly given, delivered or made as follows: (a) if delivered
by hand, when delivered; (b) if sent on a Business Day by email before 5:00 p.m.
(Pacific Time), when transmitted; (c) if sent by email on a day other than a
Business Day and receipt is confirmed, or if sent by email after 5:00 p.m.
(Pacific Time), and receipt is confirmed, on the Business Day following the date
on which receipt is confirmed; (d) if sent by registered, certified or first
class mail (return receipt requested), on the fifth (5th) Business Day after
being sent; and (e) if sent by overnight delivery via a reputable international
courier service, three (3) Business Days after being delivered to such courier,
in each case to the Member's street address or email address appearing on
Exhibit A.  Notices to the Company shall be given at the address specified in
Section 2.3.
13.2 Entire Agreement.  This Agreement and all annexes, schedules and other
attachments hereto constitute the entire agreement among the parties hereto and
supersede any and all prior agreements or understandings among such parties,
whether written or oral.
13.3 Amendments.  Except as otherwise expressly provided in this Agreement, no
provision of this Agreement may be amended or modified unless unanimously
approved by the Board of Managers in its sole discretion.
13.4 Waiver.  Any waiver by any party of a breach of any provision of this
Agreement shall not be effective unless contained in a writing signed by each
party against whom the waiver is to be effective, and shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Agreement.  The failure of a party to insist upon
strict adherence to any terms of this Agreement on one or more occasions shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
42
 
13.5 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and, subject to the provisions of this
Agreement and all applicable laws, rules and regulations, their respective
heirs, executors, administrators, successors and permitted assigns.
13.6 Severability.  If any provision, sentence, phrase or word of this Agreement
or the application thereof to any Person, party or circumstance shall be held
invalid, illegal or unenforceable, the remainder of this Agreement, or the
application of such provision, sentence, phrase or word to Persons, parties or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby.  Upon a determination that any
term or other provision is invalid, illegal or unenforceable, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
13.7 Interpretation.  When the context in which words are used in this Agreement
indicates that such is the intent, words in the singular number shall include
the plural, and vice versa, the masculine gender shall include the neuter or
female gender, and "or" is used in the inclusive sense.  Headings or titles
contained herein are inserted only as a matter of convenience and in no way
define, limit, extend or interpret the scope of this Agreement or any particular
Section hereof.  The terms "hereof," "herein," and "herewith" and words of
similar import shall, unless the context otherwise requires, be construed to
refer to this Agreement as a whole (including all of the Schedules hereto) and
not to any particular provision of this Agreement, and Section and Schedule
references shall be deemed to the Sections and Schedules to this Agreement
unless otherwise specified.  The word "including" and words of similar import
when used in this Agreement shall mean "including, without limitation," unless
otherwise specified.
13.8 Governing Law; Arbitration.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.  Except as otherwise provided in this Agreement,
any claim or controversy arising out of or relating to this Agreement or any
breach thereof between the parties shall be submitted to FINAL AND BINDING
ARBITRATION BEFORE JAMS IN THE STATE OF CALIFORNIA, CITY OF LOS ANGELES,
PURSUANT TO THE JAMS COMPREHENSIVE ARBITRATION RULES AND PROCEDURES.  ALL
PARTIES FURTHER AGREE THAT THE ARBITRATION SHALL BE CONDUCTED BEFORE A SINGLE
JAMS ARBITRATOR WHO IS A RETIRED CALIFORNIA OR FEDERAL JUDGE OR JUSTICE.  BY
AGREEING TO ARBITRATE, THE PARTIES WAIVE ANY RIGHT THEY HAVE TO A COURT OR JURY
TRIAL. The parties further agree that, upon application of the prevailing party,
any court having jurisdiction, may enter a judgment based on the final
arbitration award issued by the JAMS arbitrator, and the parties expressly agree
to submit to the jurisdiction of this Court for such a purpose.  No action at
law or in equity based upon any claim arising out of or related to this
Agreement shall be instituted in any court by any Member (or their respective
members) except (a) an action to compel arbitration pursuant to this Section
13.8 or (b) an action to enforce an award obtained in an arbitration proceeding
in accordance with this Section 13.8 or (c) an action to seek equitable relief,
including in the form of orders for preliminary or permanent injunction,
specific performance, and any other relief that may be available from any court
of competent jurisdiction, provided that following the appointment of the
arbitrator, such relief will only be sought from the arbitrator.
43
 
13.9 Fees and Expenses.  Except as set forth in this Agreement, each Member
shall pay any and all fees incurred by such Member in connection with this
Agreement.
13.10 No Third Party Beneficiaries.  This Agreement is for the sole benefit of
the parties hereto and nothing herein, express or implied, is intended to or
shall confer upon any other Person, including any creditor of the Company, any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
13.11 Remedies.  Each party hereto acknowledges that a breach or threatened
breach by such party of any of its obligations under this Agreement would give
rise to irreparable harm to the other parties, for which monetary damages would
not be an adequate remedy, and hereby agrees that in the event of a breach or a
threatened breach by such party of any such obligations, each of the other
parties hereto shall, in addition to any and all other rights and remedies that
may be available to them in respect of such breach, be entitled to equitable
relief, including a temporary restraining order, an injunction, specific
performance and any other relief that may be available from a court of competent
jurisdiction (without any requirement to post bond).  The rights and remedies
under this Agreement are cumulative and are in addition to and not in
substitution for any other rights and remedies available at law or in equity or
otherwise.
13.12 Waiver of Partition.  Each of Member irrevocably waives any right or power
that it might have: (a) to cause the Company or any of its Assets to be
partitioned; (b) to compel any sale of all or any portion of the Assets of the
Company under any applicable law; (c) to cause the appointment of a receiver for
all or any portion of the Assets of the Company; or (d) to file a complaint, or
to institute proceedings at law or in equity, to cause the dissolution or
liquidation of the Company, other than in accordance with this Agreement.  Each
of the Members has been induced to enter into this Agreement in reliance upon
the waivers of this Section 13.12, and without those waivers no Member would
have entered into this Agreement.
13.13 Acknowledgement of Representation.  Each of the Members acknowledges that
it has been represented by independent counsel of its choice with respect to all
of the negotiations preceding the execution and delivery of this Agreement, and
that it has executed this Agreement after receiving advice of counsel.  In
furtherance of the foregoing, each Member hereby acknowledges and agrees that:
(a) in the negotiation and preparation of this Agreement and with respect to the
matters contemplated hereby SHC has been independently represented by the law
firm of Venable LLP (the "Law Firm"); (b) the Law Firm has represented both SHC
and its Affiliates in other related and unrelated matters; and (c) each Member
agrees and acknowledges that in the event of a default on the part of such
Member under this Agreement, the Law Firm shall be free to represent SHC and/or
its respective Affiliates in the enforcement of this Agreement.
13.14 Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, the Company and each Member hereby agree, at
the request of the Company, to execute and deliver such additional documents,
instruments, conveyances and assurances and to take such further actions as may
be required to carry out the provisions hereof and give effect to the
transactions contemplated hereby.
44
 
13.15 Attorney Fees.  In the event that any dispute between the Company and the
Members or among the Members, the prevailing party in such dispute shall be
entitled to recover from the other party or parties all reasonable attorney's
fees, costs and expenses of enforcing any right of the prevailing party or any
resulting judgment.
13.16 Confidentiality. Each Member must maintain the confidentiality of all
information which such Member receives regarding the other Members and the
Company (including information regarding any of its Subsidiaries) in the manner
in which it generally applies to the protection of its own confidential
information and shall use such information solely in connection with monitoring
such Member's investment in the Company or as otherwise required by law. The
foregoing shall not limit the ability of any Member or its Affiliates to furnish
any information (i) to its other Affiliates or examiners, auditors, inspectors
or Persons with similar responsibilities or duties, or (ii) to an
internationally recognized industry self-regulatory association, federal or
state regulatory body or federal, state or local taxation authority, or (iii) as
may be required by applicable laws, rules or regulations of any United States or
foreign securities exchange.
13.17 Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
45
 
IN WITNESS WHEREOF, the parties have duly executed this Operating Agreement
effective as of the day and year first above written.
UNIT HOLDERS:

 
SoCal Hemp Co, LLC,
a California limited liability company
 
 
By: /s/ Graham Farrar
Name  Graham Farrar
Title:  Authorized Signer
 
 
 
 
Cadiz Real Estate LLC,
a Delaware limited liability company
 
 
By: /s/ Timothy J. Shaheen
Name  Timothy J. Shaheen
Title: Manager
 
   



 
EXHIBIT A


MEMBER NAME, ADDRESS, AND E-MAIL ADDRESS,
NUMBER OF COMMON UNITS, PERCENTAGE INTEREST, INITIAL
CAPITAL CONTRIBUTION AND CAPITAL COMMITMENT
(As of the Effective Date)
Name, Address and Email
of Member
 
Number of Common Units1
 
Percentage Interest
 
Initial
Capital Contribution
 
Capital Commitment
 
 
 
SoCal Hemp Co, LLC
3645 Long Beach Blvd.
Long Beach, CA 90807
Email:Graham@glasshousefarms.org
 
 
500,000
 
50.00%
$1,000.00
TBD
Cadiz Real Estate, LLC
550 S. Hope Street, Suite 2850
Los Angeles, CA  90071
Email: sslater@bhfs.com
 
500,000
 
50.00%
$1,000.00
TBD
TOTALS:
1,000,000
100.00%
$2,000.00
 



--------------------------------------------------------------------------------

1 Unit numbers are reflected on a fully-diluted basis.
 


EXHIBIT B


2019 BUDGET


[To be attached]
 


EXHIBIT C


LEGAL DESCRIPTION OF THE PROPERTY


[To be attached]
 


SCHEDULE I


ALLOCATION PROVISIONS
ARTICLE I
DEFINITIONS
Capitalized terms used and not otherwise defined in this Schedule I shall have
the meanings set forth in Section 1 of this Agreement.
ARTICLE II
ALLOCATION OF NET PROFITS AND NET LOSSES
Section 2.1 Allocation of Net Profits and Net Losses.
(a) Except as otherwise required by Section 704 of the Code and the Regulations
thereunder, and except as provided in Section 2.1(b) and Section 2.2 of this
Schedule I, Net Profits and Net Losses, as the case may be, and each item of
income, gain, loss and deduction entering into the computation thereof, for each
Fiscal Year (or other allocation period) shall be allocated as follows:
(i) Net Profits.  Net Profits, and each item of Company income, gain, loss or
deduction entering into the computation thereof, for each Fiscal Year shall be
allocated to the Members so as to reduce, proportionally, the difference between
their respective Target Capital Accounts and Partially Adjusted Capital Accounts
for such Fiscal Year (or other allocation period).  No portion of the Net
Profits for any Fiscal Year shall be allocated to a Member whose Partially
Adjusted Capital Account is greater than or equal to its Target Capital Account
for such Fiscal Year.
(ii) Net Losses.  Net Losses, and each item of Company income, gain, loss or
deduction entering into the computation thereof, for each Fiscal Year shall be
allocated to the Members so as to reduce, proportionally, the difference between
their respective Partially Adjusted Capital Accounts and Target Capital Accounts
for such Fiscal Year.  No portion of the Net Losses for any Fiscal Year shall be
allocated to the Members whose Target Capital Account is greater than or equal
to its Partially Adjusted Capital Account for such Fiscal Year.
(b) The allocations of Net Profits and Net Losses pursuant to Section 2.1(a)
shall be subject to the following special adjustments:
(i) If the Company has Net Profits for any Fiscal Year (determined prior to
giving effect to this Section 2.1(b)), each Member whose Partially Adjusted
Capital Account is greater than its Target Capital Account for such Fiscal Year
shall be specially allocated items of the Company's expense or loss for such
Fiscal Year equal to the difference between its Target Capital Account and its
Partially Adjusted Capital Account.  In the event the Company has insufficient
items of expense or losses for such Fiscal Year to satisfy the previous sentence
with respect to all such Members, the available items of expense or loss shall
be divided among such Members in proportion to such differences.
(ii) If the Company has Net Losses for any Fiscal Year (determined prior to
giving effect to this Section 2.1(b)), each Member whose Target Capital Account
is greater than its Partially Adjusted Capital Account for such Fiscal Year
shall be specially allocated items of Company income or gain for such Fiscal
Year equal to the difference between its Target Capital Account and its
Partially Adjusted Capital Account.  In the event the Company has insufficient
items of income or gain for such Fiscal Year to satisfy the previous sentence
with respect to all such Members, the available items of income or gain shall be
divided among the Members in proportion to such differences.
 
(iii) The availability of items of income, gain, expense, or loss to be
specifically allocated pursuant to this Section 2.1(b) shall be determined after
giving full effect to all of the provisions of Section 2.2 of this Schedule I.
Section 2.2 Other Allocation Provisions.
(a) Notwithstanding any other provision of this Article 2 to the contrary, items
of Company income and gain shall be allocated so as to comply with the minimum
gain chargeback requirements of Regulation §§ 1.704-2(f) and 1.704-2(i)(4).
(b) If during any Fiscal Year a Member receives an adjustment, allocation or
Distribution described in Regulation § 1.704-1(b)(2)(ii)(d)(4), (5) or (6),
which causes or increases a deficit balance in the Member's Adjusted Capital
Account, there shall be allocated to the Member items of income and gain
(consisting of a pro rata portion of each item of Company income, including
gross income, and gain for such year) in an amount and manner sufficient to
eliminate such deficit as quickly as possible.  The foregoing is intended to be
a "qualified income offset" provision as described in Regulation §
1.704-1(b)(2)(ii)(d) and shall be interpreted and applied in all respects in
accordance with that Regulation.
(c) Notwithstanding anything to the contrary in this Article 2, Company losses,
deductions, or Code Section 705(a)(2)(B) expenditures that are attributable to a
particular partner nonrecourse liability shall be allocated to the Member that
bears the economic risk of loss for the liability in accordance with the rules
of Regulation § 1.704-2(i).
(d) Notwithstanding any provision of Section 2.1(a)(ii) of this Schedule I, no
allocation of Net Losses shall be made to a Member if it would cause the Member
to have a negative balance in its Adjusted Capital Account.  Allocations of Net
Losses that would be made to a Member but for this Section 2.2(d) shall instead
be made to other Members pursuant to Section 2.1(a)(ii) of this Schedule I to
the extent not inconsistent with this Section 2.2(d).  To the extent allocations
of Net Losses cannot be made to any Member because of this Section 2.2(d), such
allocations shall be made to the Members in accordance with Section 2.1(a)(ii)
of this Schedule I notwithstanding this Section 2.2(d).
(e) To the extent that any item of income, gain, loss or deduction has been
specially allocated pursuant to paragraphs (b) or (d) of this Section 2.2 and
such allocation is inconsistent with the way in which the same amount otherwise
would have been allocated under Section 2.1 of this Schedule I, subsequent
allocations under Section 2.1 of this Schedule I shall be made, to the extent
possible and without duplication, in a manner consistent with paragraphs (a),
(b), (c) or (d), which negate as rapidly as possible the effect of all such
inconsistent allocations under said paragraphs (b) or (d).
(f) Solely for the purpose of adjusting the Capital Accounts of the Members, and
not for tax purposes, if any property is distributed in-kind to any Member, the
difference between its fair market value (as unanimously determined by the Board
of Managers or the liquidating agent, as the case may be, in its reasonable
discretion) and its book value at the time of Distribution shall be treated as
gain or loss recognized by the Company and allocated pursuant to the provisions
of Section 2.1 of this Schedule I.
 
(g) Any allocations made pursuant to this Article 2 shall be made in the
following order:
(i) Section 2.2(a) of this Schedule I;
(ii) Section 2.2(b) of this Schedule I;
(iii) Section 2.2(c) of this Schedule I;
(iv) Section 2.2(e) of this Schedule I; and
(v) Section 2.1 of this Schedule I, as modified by Section 2.2(d) of this
Schedule I.
These provisions shall be applied as if all Distributions and allocations were
made at the end of the Fiscal Year.  Where any provision depends on the Capital
Account of any Member, that Capital Account shall be determined after the
operation of all preceding provisions for the year.  These allocations shall be
made consistently with the requirements of Regulation § 1.704-2(j).
Section 2.3 Allocations for Income Tax Purposes.
The income, gains, losses, deductions and credits of the Company for Federal,
state and local income tax purposes shall be allocated in the same manner as the
corresponding items entering into the computation of Net Profits and Net Losses
were allocated pursuant to Sections 2.1 and 2.2 of this Schedule I; provided
that solely for Federal, state and local income and franchise tax purposes and
not for book or Capital Account purposes, income, gain, loss and deduction with
respect to property properly carried on the Company's books at a value other
than its tax basis shall be allocated (i) in the case of property contributed
in-kind, in accordance with the requirements of Section 704(c) of the Code and
such Regulations as may be promulgated thereunder from time to time, and (ii) in
the case of other property, in accordance with the principles of Section 704(c)
of the Code and the Regulations thereunder as incorporated among the
requirements of the relevant provisions of the Regulations under Section 704(b)
of the Code.  Any elections or other decisions relating to such allocations
shall be made by the unanimous decision of the Board of Managers in its
reasonable discretion
Section 2.4 Excess Nonrecourse Liability Safe Harbor.
Pursuant to Regulation § 1.752-3(a)(3), solely for purposes of determining each
Member's proportionate share of the "excess nonrecourse liabilities" of the
Company (as defined in Regulation § 1.752-3(a)(3)), the Members' respective
interests in Company profits shall be their respective Percentage Interests.